ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                              People v. Austin M., 2012 IL 111194




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. AUSTIN
Court:                     M., a Minor, Appellant.



Docket No.                 111194


Filed                      August 30, 2012


Held                       In delinquency proceedings, there is a per se conflict of interest calling
(Note: This syllabus       for reversal if a minor’s attorney functions simultaneously as defense
constitutes no part of     counsel and guardian ad litem; and a misdemeanor adjudication for
the opinion of the court   criminal sexual abuse was reversed where the facts in the record showed
but has been prepared      that retained defense counsel had so functioned, even though he was
by the Reporter of         never appointed as guardian.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Fourth District; heard in that
Review                     court on appeal from the Circuit Court of Ford County, the Hon. Stephen
                           R. Pacey, Judge, presiding.



Judgment                   Judgments reversed.
                           Cause remanded.
Counsel on               Michael J. Pelletier, State Appellate Defender, Karen Munoz, Deputy
Appeal                   Defender, and Jacqueline L. Bullard, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Springfield, for appellant.

                         Lisa Madigan, Attorney General, of Springfield, and Matthew Fitton,
                         State’s Attorney, of Paxton (Michael A. Scodro, Solicitor General, and
                         Michael M. Glick and Erin M. O’Connell, Assistant Attorneys General,
                         of Chicago, of counsel), for the People.

                         Cathryn Crawford, of Chicago, for amicus curiae Children and Family
                         Justice Center.

                         Marsha Levik, Riya Saha Shah and Tiffany Price, of Philadelphia,
                         Pennsylvania, for amicus curiae Juvenile Law Center.

                         Bruce A. Boyer, of Chicago, for amicus curiae Loyola Civitas ChildLaw
                         Center.

                         Mary Ann Scali and Nadia Seeratan, of Washington, D.C., for amicus
                         curiae National Juvenile Defender Center.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Garman and Theis concurred in the
                         judgment and opinion.
                         Justice Freeman concurred in part and dissented in part, with opinion.
                         Justice Karmeier concurred in part and dissented in part, with opinion.
                         Justice Thomas dissented, with opinion.



                                          OPINION

¶1        Austin M. was adjudicated a delinquent minor after he was found guilty of the offense
      of criminal sexual abuse (720 ILCS 5/12-15 (West 2006) (now 720 ILCS 5/11-1.50(b))).
      Austin appealed his adjudication and the appellate court affirmed, with one justice
      dissenting. 403 Ill. App. 3d 667.
¶2        We granted Austin’s petition for leave to appeal. Before this court, Austin raises four
      issues: (1) whether the legal representation he received at his delinquency trial amounted to
      a denial of his right to counsel as guaranteed by the Juvenile Court Act and by the due

                                               -2-
     process clauses of the United States and Illinois constitutions; (2) whether he received
     ineffective assistance of counsel because his attorney labored under a per se and/or actual
     conflict of interest; (3) whether he received ineffective assistance of counsel because of
     certain acts and omissions by his attorney; and (4) whether he was proved guilty beyond a
     reasonable doubt.
¶3       For reasons that follow, we reverse the judgments of the courts below.

¶4                                         I. Background
¶5       In August 2006, Ford County State’s Attorney Anthony Lee filed delinquency petitions
     against Ricky M., age 15, and Austin M., age 16, charging them with misdemeanor criminal
     sexual abuse. It was alleged in the petitions that between July 14, 2005, and July 14, 2006,
     Ricky and Austin had engaged in acts of fellatio and had fondled the sex organs of each other
     and two boys, Dillon L.,1 age 10, and Jonathon L., age 12, who had been foster children
     living in the M. family foster home. Ricky and Austin were tried at a joint delinquency trial,
     which commenced on January 19, 2007, and was continued to April 3, 2007. The boys’
     parents, James (Jim) and Rebecca (Becky) M., hired an attorney to represent both Ricky and
     Austin at trial.
¶6       At a September 25, 2006, pretrial hearing, the court inquired whether the attorney whom
     Mr. and Mrs. M. had hired was appearing on behalf of the boys as well as the parents. The
     attorney replied, “I think the minors, Judge.” The court then admonished Mr. and Mrs. M.
     as follows:
                  “At this point, [the attorney] is entering an appearance for your sons only. So, he
              represents them and does not represent you. He represents what’s in the best interest
              of these Minors, which may or may not be what the Minors or the parents think is in
              their best interest.”
¶7       The court also admonished the parents that, if the allegations in the delinquency petitions
     against their sons were proven beyond a reasonable doubt, the boys could be placed on
     probation, removed from the home and placed in a public or private facility, or committed
     to the Illinois Department of Juvenile Corrections. The court then asked:
              “Any questions regarding the basic rights of these proceedings, Mr. and Mrs. [M.]?”
¶8       Trial began on January 19, 2007. At the outset of trial, the boys’ attorney made a
     statement to the court, explaining his reasons for simultaneously representing both
     respondents. He also informed the court of his decision to permit the State to present
     videotaped statements of the alleged victims, Jonathon and Dillon, and a third foster child,
     Willie C., age 5, in lieu of live courtroom testimony. He stated:
                  “I have procedural points—I agreed to proceeding, and I think in a unique, at
              least, a new way in one respect or two respects—and I wanted to explain my


             1
               Throughout the record, the alleged victim is identified as D.L. or “Dylan.” However, when
     D.L. was videotaped, he was asked to spell his name and he spelled it “D-I-L-L-O-N.” Therefore,
     this spelling will be used here.

                                                -3-
decisions on the record and explain why I believe that’s in my client’s [sic] best
interest.
     THE COURT: That’s fine.
     [Defense Counsel]: Yeah, I had, Judge. I first of all have agreed with Mr. Lee [the
prosecutor] to proceed. We have three witnesses that are children; Willie [C.],
Jonathon [L.] and Dillon [L.], and I have agreed with Mr. Lee that I am going to not
oppose their testimony by way of video tape, Judge, a couple video tapes made in
July, and one made in October I believe.
     I am comfortable doing that in this case. I say that there—I want to make it clear;
my clients have consistently denied the allegations that are being made by these
complaints and to the extent—with one exception. There was a claim on the
admission on the part of Austin, which we dispute, but they have denied this. This
is a contested hearing.
     Nevertheless, this is a juvenile hearing. I have talked this over pretty carefully
with my clients, as well as with their parents, and I been [sic] a lawyer for nearly 30
years, and I am comfortable with this in this case because we want to know the truth
is ultimately the view of the parents. If something along the nature of these
allegations, which are acts of sexual penetration involving children here, but my
clients are 15 and 16 years old and the victims are 10 and 12 years old at the time.
And I think our, at that time, attitude is we have grave doubts these things occurred.
     The boys deny they occurred, but I think the parents and I agree—I think with Mr.
Lee as well—that if such acts happened, then it needs to stop. An intervention is not
inappropriate by way of government to help these boys if such things happened. You
know, so. We are on the same page, and we don’t want to cause trauma to anybody.
I have a duty to these two boys, nobody else. But we are, we are not—we are seeking
the truth this here [sic] the same as the Court and the same as the prosecutor is our
position. And I am comfortable with proceeding by way of the video tape as opposed
to requiring these young children to come into Court at this hearing, and obviously
there is pluses and minuses, I suppose, for both sides. We are giving up our right to
confront these witnesses in Court.
     THE COURT: I assume, that’s the case. There is no cross-examination by you.
     [Defense Counsel]: No, there won’t be. And we dispute their allegations.
     THE COURT: I understand.
     [Defense Counsel]: And on the other hand, Mr. Lee is giving up the ability to
have live testimony which tends to be more persuasive than video tape. Bottomline,
I am comfortable with it. The other decision that I made here, Judge, that I want
everybody to be clear on, and I want to explain, is I am representing two clients here,
and ordinarily, if this were an adult case—I cannot imagine—it is extremely rare I
would contest a hearing attempting to represent two individual clients that deserve
the benefit of individual representation, separate consideration, and the allegations
are kind of—they are pretty widespread.


                                  -4-
                    We are talking about a year’s period of time and talking about different possible
               alleged acts of different kinds. Nevertheless, I think in a juvenile hearing where it is
               a misdemeanor allegation, where it is a judge proceeding as opposed to a jury
               proceeding, I am fully capable of handling this, and where I believe the—I don’t view
               such a proceeding as adversarial as it might be if it were an adult case.
                    I view this as a truth-seeking process on all parts. I explained this to the parents,
               I think they are comfortable with me being a lawyer for both kids. They agree it is in
               the best interest and beneficial to everybody that I continue to represent both, but I
               wanted to say that on the record, Judge.
                    Now, if the Court or prosecutor has any problem with me doing that, you know,
               I am ready to hear thoughts. I am comfortable with being a lawyer for both and
               comfortable with proceeding with the testimony by way of video tape. Thank You.”
¶9         The boys’ attorney also informed the court that, in exchange for permitting the
       prosecution to present videotaped statements of the three foster children, the State had agreed
       to ask for a sentence of probation rather than commitment to the Department of Juvenile
       Justice, in the event that the boys be found guilty. The court asked Jim and Becky M. if they
       understood this compromise, but did not consult Austin or Ricky.
¶ 10       The matter then proceeded to trial. The State presented two live witnesses, Sergeant
       Robert Yates, a police officer in the Paxton police department, and Sheree Foley, a child
       protective investigator with the Department of Children and Family Services (DCFS) in
       Urbana, Illinois. The only other evidence presented was the videotapes of Sheree Foley’s
       interviews of Dillon, Jonathon and Willie.
¶ 11       The first witness was Sergeant Yates, who testified that he became involved in this case
       when Sheree Foley, a DCFS worker, came to the Paxton police station on July 14, 2006, and
       informed him of her investigation into a report of sexual abuse. Yates said he and another
       officer, Captain Cornett, accompanied Foley to the foster home where the abuse allegedly
       took place. Foley removed two foster children who were living there, Jonathon L., age 12,
       and Willie C., age 5, and brought them to the Paxton police station. Yates testified that, after
       Foley interviewed Jonathon and Willie, the Paxton police department contacted Jim and
       Becky M., who then brought their sons, Austin and Ricky, to the police station for
       questioning.
¶ 12       Yates also testified that he was present when Paxton Police Chief Robert Bane
       questioned Austin and Ricky individually. Yates recalled that Ricky was interviewed first
       and that Chief Bane told Ricky that he was being accused of “inappropriate behavior,”
       “inappropriate touching,” and “coercing others to perform oral sex.” Yates said that Ricky
       appeared extremely nervous, but denied any wrongdoing.2
¶ 13       Yates further testified that when Chief Bane questioned Austin, Austin was first asked
       to sign a form indicating that he had been advised of his Miranda rights and that Austin’s


               2
               Yates testified that the interviews with Austin and Ricky were tape-recorded, but no
       recordings were introduced at trial.

                                                  -5-
       father, Jim M., who was present during both interviews, signed the same form as a witness.
       Thereafter, Chief Bane advised Austin, as he had with Ricky, that he was being accused of
       “inappropriate touching” and “performing oral sex.” Yates testified that Austin, like Ricky,
       denied doing these things. However, he said that Chief Bane continued to ask Austin the
       same questions over and over again in a way that made it clear that he did not believe that
       Austin was telling the truth. In response to this repeated questioning, Austin said he let
       Dillon “suck his dick.” Yates said Austin’s father immediately interrupted, stating that they
       wanted to speak to a lawyer and Austin’s interview was then concluded.
¶ 14        Defense counsel made no objections to any of Yates’ direct testimony. However, on
       cross-examination the following colloquy took place:
                    “[Defense Counsel]: You wrote a written report, you are holding that in your
                hand?
                    [Yates] A. It’s my report, sir.
                    Q. Okay. I am taking it, you are kind of using that report to—
                    A. To recall.
                    Q. —to remember what happened?
                    A. That is correct.
                    Q. And that’s been a few months?
                    A. Yes, it has.”
¶ 15        The next witness was Sheree Foley, who testified that her involvement in this case was
       initiated by a child abuse hotline report transmitted by the Vermilion County DCFS on July
       14, 2006. According to this report, Dillon L., age 10, who had been a foster child in the M.
       foster home from August 2005 through June 2006, alleged that he had been sexually abused
       on several occasions while he was living there. The alleged perpetrators of the abuse were
       Ricky M. and Austin M., the foster parents’ sons.
¶ 16        Foley testified that, although Dillon was no longer living in the M. foster home, she
       decided to visit the foster home the same evening she received the report because two other
       foster children—Jonathon L. and Willie C.—were living in the home. Foley said she notified
       the Paxton police department of her investigation and two Paxton police officers
       accompanied her to the foster home. Foley removed Jonathon and Willie from the foster
       home and transported them to the Paxton police station, where she then interviewed the two
       boys.
¶ 17        When asked about that interview, Foley, without any objection by defense counsel,
       stated:
                    “I interviewed both boys, and I got enough information to know that these
                children needed to be interviewed at the CAC due to the allegations and the type of
                allegations we did not want to go on interviewing them in the police station. So at
                that time when we had information from the boys that sexual abuse had—sexual
                abuse did occur in the home, that [sic] Paxton PD brought in the two boys, older boys
                to interview them, Ricky and Austin.”
¶ 18        At about 10 p.m. on July 14, 2006, Jim and Becky M. arrived at the Paxton police station

                                                -6-
       with Ricky and Austin, who were then questioned by Paxton Police Chief Robert Bane.
       Foley testified that she was present during the questioning of the boys. She stated that Ricky
       denied the accusations, but that Austin stated he allowed Dillon3 to “suck his dick.” Foley
       testified that, after Austin made this statement, Mr. M. said they would like an attorney and
       the interview was terminated.
¶ 19       Foley also testified that the following morning, July 15, 2006, she conducted videotaped
       interviews with Willie and Dillon at the Child Advocacy Center (CAC) in Urbana. Jonathon
       was not reinterviewed at that time because Foley did not feel he was ready to disclose any
       information. Instead, Jonathon was interviewed three months later, when he was brought to
       the CAC as part of a new and unrelated sex abuse investigation.
¶ 20       On cross-examination, Foley admitted that Dillon was initially placed in foster care
       because he had been the victim of sexual abuse while living with his mother. Foley also
       admitted that between May and June 2006 Dillon had made two unfounded reports of child
       abuse (not sexual abuse) against Jim and Becky. Dillon was removed from the M. foster
       home in June 2006 and placed with his grandmother. While staying with his grandmother,
       Dillon began to “act out” sexually and was found making inappropriate sexual advances
       toward a young cousin. When the grandmother talked to Dillon about his behavior, he made
       the accusations of sexual abuse at the M. foster home.
¶ 21       Defense counsel asked Foley why she did not interview Jonathon at the CAC until
       October 2006. Foley explained that when she interviewed Jonathon on July 14, 2006, he told
       her that the only inappropriate or sexual touching he had observed while staying at the foster
       home was between Dillon and Willie. Jonathon also said that Dillon had repeatedly tried to
       touch him, Ricky, and Austin, but they all refused Dillon’s advances. Despite these
       revelations, Foley described Jonathon as “very closed” and stated that, based on her
       observations of Jonathon’s “body language,” she did not believe Jonathon would tell her
       anything more. For this reason, she did not have him brought to the CAC the next day. In
       October 2006, however, Jonathon was brought to the CAC for an investigation of another,
       unrelated sexual abuse incident. Foley said she used this opportunity to question Jonathon
       about this case.
¶ 22       Defense counsel also questioned Foley about her observations at the time Austin was
       interviewed at the Paxton police station on July 14, 2006. The following colloquy took place:
                    “Q. What did he say to your recollection?
                    A. He talked about, you know, one of the boys in the home; he allowed him to
                suck his dick.
                    Q. All right. Well, the reason I am asking it this way is that you phrase it in your


               3
                Prosecutor Lee asked leading questions throughout his examination of Sheree Foley.
       Further, when asked about Austin’s interview by Chief Bane, Foley could not remember whom
       Austin allegedly abused without looking at her notes. Foley was permitted to review her notes, after
       which the prosecutor stated, “All right. We will need to get a copy of whatever page you refer to,
       as well as we need to get a copy of Officer Yates’ police report to be marked as refreshed
       recollection.” No objection was made by defense counsel.

                                                   -7-
                report is [sic] you say on page 37, you say he began to talk about Dylan [sic]
                performing sucking his dick, and Mr. [M.] is concerned and the interview stopped;
                is that true?
                     A. That’s true.
                     Q. I am curious about the phrase he began to talk about Dylan [sic]. I mean, you
                don’t say he said it. You say he began to talk about it.
                     A. He started to talk about it.
                     Q. Okay. All right. And it sounds like he was cut off.
                     A. He was.”
¶ 23        After Foley testified, the court viewed the videotapes4 of Sheree Foley’s interviews with
       Willie and Dillon, which took place at the CAC on July 15, 2006, as well as the videotape
       of Sheree Foley’s interview with Jonathon, which took place at the CAC in October 2006.
¶ 24        The videotape of Dillon’s interview shows that Foley spoke with him for approximately
       27 minutes. Foley first asked Dillon to tell her about the M. foster home and Dillon began
       by stating that Austin and Ricky, as well as two of Jim and Becky’s other children, Abby and
       Jennifer, were “mean” to him and “called him names.” Dillon then claimed that he witnessed
       Austin and Ricky “humping” Jennifer and Abby. Dillon also said that Austin and Ricky
       forced him to “suck their dicks” and that they carried knives and threatened to kill him if he
       did not do what they said. However, Dillon’s main focus was on Austin and Ricky’s alleged
       behavior with their sisters, which he described as “sick.”
¶ 25        In the course of the interview, Dillon often contradicted himself. For example, Dillon
       first stated that he never saw Austin or Ricky forcing anyone else to “suck their dick,” but
       later said it happened to Jonathon. Also, Dillon first said that Becky never hit him, but later
       said that Becky hit him “everywhere” and that this happened “all the time.” His excuse for
       not telling Jim and Becky anything about the sexual abuse by Austin and Ricky was “they
       didn’t care.”
¶ 26        The videotape shows that, during the interview, Dillon became fascinated by some
       anatomically correct dolls that he found in a bag in the interview room. He spent a good deal
       of time undressing the dolls and playing with them to describe what he claimed Austin and
       Ricky were doing to their sisters and to him and Jonathon.
¶ 27        The second videotape showed Foley’s July 15, 2006, interview with Willie at the CAC,
       which lasted just over 20 minutes. It is clear from the videotape that Willie, who was five
       years old, was very restless. He yawned and stretched and was distracted by a juice box he
       was drinking. He also expressed frustration with the questions and at one point said, “No,
       I’m done talking.” He claimed that he saw Austin touch Ricky’s “wiener” but said this
       happened in their bedroom and that he was sleeping in his own bedroom when he saw this.
       Since Willie’s room was on a different floor from Austin and Ricky’s room, this would have
       been impossible.
¶ 28        Willie also told a fantastic story about Austin and Ricky hitting people “in their butts”

              4
                  The videotapes have been made a part of the record in this case.

                                                    -8-
       with a shovel. Willie said the police arrived and took people to the doctor because
       “somebody got killed.” Willie also claimed the family dog, Maggie, licked Dillon’s “bootie”
       and said this also happened to “Tucker” (who apparently is another dog). Willie said he never
       saw Jennifer or Abby naked, but that Chris (an older son of Jim and Becky M.) pulled down
       his pants and showed him his private part. Finally, Willie said that no one touched him, but
       if anyone had tried to touch his private parts he would have told Becky.
¶ 29        The last videotape was the recording of Foley’s interview of Jonathon at the CAC on
       October 27, 2006, which lasted about 20 minutes. When asked about the M. foster home,
       Jonathon’s first response was, “I don’t know if you know this, but Dillon was sexual at
       Becky’s.”
¶ 30        At first, Jonathon said he never saw anything and did not remember anything. However,
       after much prompting from Foley, he stated that Ricky would make Dillon suck his private
       part. Jonathon said Ricky and Austin asked him to suck their private parts, but he refused and
       no one made him do it. Jonathon also said that he saw nothing of a sexual nature with regard
       to Willie, Jennifer, Abby, or Chris. However, he later stated he saw Austin touch Jennifer
       over her clothes, but that Jennifer got mad and “smacked” him.
¶ 31        Jonathon said that Dillon often complained about getting hit, but that Dillon would hit
       Willie. Jonathon also said that Dillon did not listen and that he stole things a lot. When asked
       if there were problems at the M. foster home, Jonathon said that Ricky had “anger problems”
       and “when he didn’t take his medication he would hit people.” Jonathon also said Austin had
       anger problems and “touching problems.” He said that Austin carried a pocket knife and
       scared him with it. Also, he said that “every day” Austin wanted Dillon or Jonathon in his
       room and tried to put his “thing” in their butts, but they refused.
¶ 32        After the videotapes were played, the State rested. The defense then called Ricky and
       Austin’s siblings, Anthony, 22, and Abby, 20, as witnesses. After they established that they
       had been living in the M. home during all or part of the time that Dillon and Jonathon were
       foster children there, Anthony and Abby testified that they never saw anything of a sexual
       nature going on between the foster children and Austin and Ricky. After their testimony, the
       matter was continued.
¶ 33        Trial resumed more than two months later, on April 3, 2007. On this date, the defense
       continued with testimony from Jim and Becky M., Austin and Ricky’s parents.
¶ 34        Becky testified first. She said that she had been married to Jim for 29 years and that they
       had eight children—three biological children and five adopted children. The three biological
       children were Anthony, 22 (who had testified earlier), Nicholas, 27, and Sarah, 25. The
       adopted children were Chris, 20, Abby, 18, and Austin, 16 (who are biological siblings), as
       well as Jennifer, 18, and Ricky, 15. Austin was adopted when he was only five weeks old;
       Ricky was adopted when he was 15 months old. Becky also testified that she has worked
       outside the home as a teacher’s aide since 1993.
¶ 35        After the preliminary questions, defense counsel asked Becky about the allegations
       against Austin and Ricky:
                     “[Defense counsel] Q. Fair to say that you disapprove of sex among children?
                     [Becky] A. Yes.

                                                 -9-
                   Q. Be fair to say that—let me ask you this. These are your adopted kids, Ricky
               and Austin?
                   A. Yes.
                   Q. You love them?
                   A. Yes.
                   Q. You want the best for them?
                   A. Yes.
                   Q. These allegations cause you concern, do they not?
                   A. Yes.
                   Q. Would you participate in a coverup of such activity to try to prevent the truth
               from coming out?
                   A. No.
                   Q. You don’t believe these allegations are true; is that right?
                   A. No.
                   Q. But you’re concerned?
                   A. Yes.
                   Q. You can’t be with your kids every minute of the day, can you?
                   A. No.
                   Q. And things can happen outside your knowledge?
                   A. Yes.
                   Q. Is that right? When you heard these allegations, did you talk to Austin about
               it?
                   A. Yes.
                   Q. How often did you talk to him?
                   A. I probably did it quite often because I was getting mad because I was trying
               to use anything, you know, tell the truth, we can get help, you know, you can’t lie
               about this. I did it many, many times or tried to trick him saying, you know
               something but they always stuck to this has never happened.”
¶ 36       Becky was also questioned at length about several photographs she had taken which
       depicted the layout of the second floor of the family home. Becky testified that the door to
       the bedroom used by the foster children could not be closed because it was partially off its
       hinges. In answer to questions posed by defense counsel, Becky also established: that
       Jonathon had come to their foster home in 2004, that there had been no allegations of sexual
       abuse prior to Dillon’s arrival, that Austin and Ricky were not allowed to babysit for the
       foster children, and that Austin and Ricky did not carry pocket knives because Ricky had
       once used a knife to vandalize a school bus.
¶ 37       Becky was then asked if she ever suspected any sexual activity between any of the boys.
       Becky stated that she did have some suspicion regarding Dillon and Jonathon. Becky
       explained that Jonathon had complained about Dillon bothering him while he was getting

                                               -10-
       dressed. For this reason, Becky had Dillon come downstairs in the morning to dress. Becky
       also testified that Dillon had been difficult to control and needed special supervision. Becky
       noted that, soon after Dillon arrived, she took him to a counseling session. After the session,
       while she was talking to the counselor, Dillon was supposed to wait in the waiting room, but
       instead left the building. She and the counselor later found him in her van, naked. Also, a
       short time after Dillon came to her home, she found Dillon and Jonathon together in
       Jonathon’s bed. From then on, throughout the time that Dillon was in her home, she required
       Dillon to stay downstairs with her until he started to get sleepy. Becky said this was
       necessary because Dillon did not fall asleep easily and she did not want him upstairs
       disturbing the other boys.
¶ 38       Becky also noted that Dillon had a problem stealing things at school, at home, and in the
       community. She said if Dillon was unsupervised he would go into people’s rooms and steal
       things. For this reason, Dillon was not allowed upstairs during the day.
¶ 39       On cross-examination, the prosecutor asked Becky about some “bad acts” by Austin
       when he was six years old and alluded to some recent accusations of improper touching by
       Austin. The prosecutor also asked Becky a number of questions about Austin’s alleged
       admission at the police station, even though Becky explained that she had not been present.
       The following colloquy between the prosecutor and Becky took place:
                    “Q. Did Jim tell you about Austin starting to make that disclosure?
                    A. No.
                    Q. Did you become aware that Austin started disclosing what was going on
               between he and Dylan [sic]?
                    A. When I got the police report and I filled in all the numbers with which child,
               that’s when I read it.
                    Q. When you were trying to get the truth out of Austin, did you ask him about
               that statement?
                    A. Yes, I did.
                    Q. Did you allow him to complete his story about what was going on there?
                    A. Yeah.
                    Q. Do you believe Austin wasn’t telling the truth about allowing Dylan to suck
               his penis?
                    A. No. Austin didn’t have much to do with him. He had other friends.
                    Q. So you believe Austin wasn’t telling the truth about that?
                    A. That he didn’t do it?
                    Q. His statement to the police that he did do it and was engaged in doing it with
               Dylan [sic]?
                    A. And I asked him and he said he never said that.
                    Q. Did you have any discussions with your husband about cutting off the
               questions when Austin started disclosing about the sexual conduct between he and
               Dylan [sic]? Did you ask your husband why he cut that off?

                                                -11-
                    A. Because they were kind of getting nasty and saying you’re a liar.”
¶ 40       Until now, defense counsel did not object to any of the prosecutor’s questions. At this
       point, defense counsel made an objection based on hearsay, which the court overruled. The
       questioning then continued:
                    “Q. So it’s your understanding from your husband that he cut it off because it was
               getting nasty?
                    A. They were kind of bullying him. He was only sixteen.
                    Q. You used the word, nasty. Is that what you and Jim discussed?
                    A. Yes—
                    THE COURT: Next question, Mr. Lee. This question has been asked and
               answered. She’s answered your question.”
¶ 41       The prosecutor also asked Becky if she remembered telling Sheree Foley, on July 14,
       2006, that Jonathon had previously been a victim of sexual abuse5 and that he “allowed it to
       happen.” The following colloquy took place:
                    “Q. Do you recall making a statement to Sheree Foley to the effect that Jonathon
               allowed it to happen to him; do you recall making that statement?
                    A. No.
                    Q. You felt it was significant that Jonathon had previously been sexually abused;
               is that correct?
                    A. Did I feel what?
                    Q. You felt it was significant that Jonathon had been sexually abused prior to
               these allegations involving your home, correct?
                    A. Significant to what?
                    Q. You felt it was important to make the DCFS people aware that Jonathon had
               been previously abused, correct?
                    A. I suppose I did.
                    Q. And you also felt the same way with regard to Dylan [sic], that it was
               important that Dylan [sic] had been sexually abused prior to what was alleged to have
               happened in your home, correct?
                    A. Yeah.”
¶ 42       Becky was then asked if she knew anything about Willie’s background and she indicated
       that she did not know much about that. Still, the prosecutor continued:
                    “Q. Well you certainly had some knowledge or information with regard to
               Jonathon and Dylan [sic] and their history, but you are claiming you didn’t have
               knowledge or information with regard to Willie’s history?
                    A. Jonathon’s came out a year after we had him. All of a sudden an investigator


               5
                This line of questioning was prompted by testimony that had been provided by Sheree Foley
       on direct examination, without objection by defense counsel.

                                                 -12-
                came to our house and—
                    Q. It’s a pretty straightforward question.
                    THE COURT: Mr. Lee, she’s answering your question.”
¶ 43       Becky continued to try to answer the prosecutor’s questions to the best of her ability, yet
       the prosecutor persisted on asking Becky questions about Willie, about which she had no
       knowledge. Defense counsel never objected to any of the above questions, but when the
       prosecutor—on two more occasions—asked the court to admonish Becky to answer his
       questions with regard to Willie, the court replied: “That’s responsive. Next question.” And
       later, “I’m not sure why the question is necessary.” Finally, after the second admonishment
       by the court, defense counsel lodged an objection without stating any grounds. The court
       never ruled on the objection but told the prosecutor to move on to another question.
¶ 44       On redirect, defense counsel asked Becky about Willie’s videotaped testimony and what
       he said about another older son, Chris. The prosecutor immediately objected to the question.
       Defense counsel then tried to explain his rationale for asking the question when the court
       interjected:
                    “THE COURT: She said she doesn’t believe the allegations. I’m not sure it’s
                appropriate to have her comment on the testimony of the other witnesses. She’s
                already said she disagrees with it.
                    [Defense Counsel]: Okay, thanks. I understand the court’s ruling.”
¶ 45       The court repeated that it understood Becky’s position, so defense counsel opted to ask
       no further questions of the witness.
¶ 46       The last witness was Jim M., Austin and Ricky’s father. He testified that he was 61 years
       old, a college graduate, and that he worked full time as a file librarian in the X-ray room of
       the Carle Hospital.
¶ 47       When questioning Jim about the allegations against Austin and Ricky, defense counsel
       asked:
                    “Q. You love your kids as well as your wife?
                    A. Yes, I do.
                    Q. And you want what’s best?
                    A. Pardon me?
                    Q. You want what’s best for your kids?
                    A. Yes, I do.
                    Q. You don’t approve of child sex between children, do you?
                    A. No.
                    Q. And you would want to know if there was oral or anal sex involving Ricky and
                Austin and either Jonathan or Dylan [sic] or anyone; is that right?
                    A. Yes.
                    Q. And you would accept the government’s help in trying to deal with issues like
                that if you believed that had happened?


                                                -13-
                   A. Yes, I would.
                   Q. You understand that at this point we are dealing with misdemeanor juvenile
               delinquency allegations in this case?
                   A. Yes.
                   Q. But should this type of behavior persist among boys after they turn the age of
               seventeen it becomes an adult criminal problem?
                   A. Yes, I understand that.
                   Q. In other words, you understand the seriousness potential seriousness [sic] of
               such behavior?
                   A. Yes, I do.
                   Q. And the importance of dealing with it if such should have occurred?
                   A. Yes.
                   Q. Fair to say you have grave doubts or you are concerned that this did not
               happen, these allegations are not true, fair to say?”
¶ 48       Jim agreed that he did not believe the allegations against his sons. Defense counsel then
       asked Jim about Austin’s police interview, stating: “And I believe your recollection of how
       that took place is a little different than what the testimony has been up to this point?” Jim
       agreed and then described the interview as follows:
               “We went into the interview room. I was asked—Austin was asked to sign a form
               that was basically his Miranda rights. Then they started to ask him about knowing
               any inappropriate sexual behavior that went on in the house, and he said he didn’t
               know. They asked him that question several times, and he responded negatively. I
               can’t remember the name of the officer. He was sitting across from Austin. He asked
               him if Dillon ever performed oral sex—or yeah, if Dillon ever performed oral sex on
               him. He did not respond. Then Captain Bane, who was standing in the corner of the
               room yelled at him, did Dillon perform oral sex on you, and he still didn’t respond,
               and at that point I thought that was abusive, and I asked that the interview end.
               Captain Bane kept talking, so I could see that the interview was not ending. At that
               point, I asked that we—I stated we needed a lawyer, and then the interview ended.”
¶ 49       Counsel then asked Jim whether he ever heard Austin begin to say that he allowed oral
       sex to be performed on him by Dillon. Jim responded, “No.”
¶ 50       After Jim testified, Austin and Ricky, on advice of counsel, told the court that they had
       decided not to testify. The defense then rested.
¶ 51       In rebuttal, the prosecution recalled Sheree Foley. She testified, once again, that she heard
       Austin say he allowed Dillon to “suck his dick” before James ended the interview with the
       police. On cross-examination, however, Foley admitted that there was no available tape
       recording of the interview and she had no clear independent recollection of it since it took
       place nearly a year before. She said she based her testimony on her notes, which she prepared
       shortly after the interview. But she also admitted that her notes on this matter consisted of
       a single sentence. Further, Foley admitted that Chief Bane had been “very loud and very
       aggressive” when questioning Austin.

                                                 -14-
¶ 52        After Foley testified in rebuttal, the court listened to closing arguments. The prosecutor
       made forceful arguments, stressing the consistencies in the three foster children’s videotaped
       statements. The prosecutor also implied that Jim and Becky were aware of Austin and
       Ricky’s behavior and suggested that it was a “red flag” that the parents had “segregated”
       Austin and Ricky in the attic bedroom.
¶ 53        Defense counsel then began his argument, stating:
                    “I guess it’s kind of almost impossible to keep this from sounding like an
                adversarial criminal proceeding just like an adult trial, and in the heat of the moment,
                the prosecutor tries to portray his case in the best light possible, the defense lawyer
                does the same. There is certainly some similarities to a trial and that is—but I think
                there are some differences here. I think I’d like to keep our attention—I believe that
                we all have the same ultimate goal in mind, and that is the best interests of these kids.
                    The parents have both testified that their values are values that prohibit this type
                of child sexual behavior. They are opposed to it in the strongest possible terms. If this
                is happening, they want it known and they want their kids to get help so it doesn’t
                happen again. That’s what they have testified to, and they deserve credibility on that.”
¶ 54        Defense counsel continued to extol the virtues of the parents and their three biological
       children, noting that “they’re not in favor of raising kids the wrong way.” Defense counsel
       then continued, stating:
                    “Sure we all get caught up, but ultimately they want what is best for Ricky and
                Austin. They understand that this kind of behavior, if it occurred, is wrong; it’s
                against the rules; it’s against the law; it is—it’s unwholesome; it’s unhealthy, and it’s
                going to lead to a bad end if it occurred. And they don’t think it happened. They have
                questioned the kids over and over again.”
¶ 55        Defense counsel encouraged the court, as trier of fact, to do “the right thing” and “urge[d]
       the Court that not guilty is the right finding,” but conceded that “[i]t’s a tough case.” Defense
       counsel also reiterated much of what was said by the three foster children in their videotapes,
       pointing out some of the more ludicrous stories and inconsistencies. However, no argument
       was made with regard to Austin’s alleged statement to the police—the most hotly contested
       aspect of the case.
¶ 56        Following closing argument, the case was taken under advisement. The court did not
       enter its ruling on the matter until August 28, 2007—nearly five months after the close of
       trial. In a written adjudication order, the court apologized for the delay, but explained that
       it had “struggled evaluating the credibility” of the witnesses. The court then stated its
       findings as to each of the witnesses: Willie’s testimony “lacked credibility,” Jonathon’s
       testimony was “only slightly more credible,” and Dillon’s testimony was “also suspect.” The
       court noted the contradictory evidence regarding Austin’s alleged admission, but concluded
       as follows:
                    “This is the classic case where the State has introduced evidence sufficient to
                prove that something probably happened, but absent an admission, not proof beyond
                a reasonable doubt.
                    This is also, with respect to Austin, a case in which the respondent minor’s

                                                 -15-
               admission has been proved beyond a reasonable doubt and, together with the State’s
               other evidence, is sufficient to meet the State’s burden.”
¶ 57       Because Ricky had admitted to no wrongdoing, the court denied the petition with respect
       to Ricky. However, because the court found that Austin’s alleged admission was proved
       beyond a reasonable doubt, the court held the delinquency petition had been proven beyond
       a reasonable doubt with respect to Austin.
¶ 58       At a subsequent disposition hearing, the court heard, for the first time, that Austin had
       a low IQ and struggled at school with learning disabilities. The court acknowledged Austin’s
       limitations, but held that Austin, who was then 18 years old, needed to take responsibility for
       his actions. In accord with the prosecution’s prior agreement, the court sentenced Austin to
       24 months’ probation, along with 50 hours of public service work.
¶ 59       Austin appealed the trial court’s decision and in the appellate court raised the following
       issues: (1) whether he was deprived of counsel as guaranteed by the Juvenile Court Act and
       our state and federal constitutions; (2) whether he received ineffective assistance of counsel;
       and (3) whether he was proved guilty beyond a reasonable doubt. The appellate court rejected
       all of the claims, with one justice dissenting. Justice Appleton, in dissent, held that the
       evidence did not support a finding that Austin was proved guilty beyond a reasonable doubt.
¶ 60       We granted Austin’s petition for leave to appeal in this court. In addition, we permitted
       the Loyola Civitas ChildLaw Center; the Northwestern University School of Law Bluhm
       Legal Clinic’s Children and Family Justice Center; the Juvenile Law Center; and the
       National Juvenile Defender Center to submit a brief as Amici Curiae in support of Austin.

¶ 61                                          II. Analysis
¶ 62                   A. Minor’s Right to Counsel in a Delinquency Trial
¶ 63       Austin’s initial claim on appeal is that the legal representation he received at his
       delinquency trial amounted to a denial of his right to counsel as guaranteed by the Juvenile
       Court Act and by the due process clauses of our state and federal constitutions. More
       specifically, Austin contends that, as a minor tried for a criminal offense in a delinquency
       proceeding, he had the right to a defense attorney, that is, an attorney who gives his client his
       undivided loyalty, who zealously safeguards his client’s rights and confidences, and who acts
       in accordance with his client’s wishes. Austin asserts that he was deprived of this type of
       counsel because his attorney, who represented both him and his brother Ricky, performed
       less as a defense attorney and more as a guardian ad litem (GAL).
¶ 64       Austin contends that a GAL, unlike a defense attorney, owes a duty to the court and to
       society and may disregard a minor client’s wishes if the GAL believes it is in the minor’s
       best interests. Austin argues that his attorney, though not actually appointed as a GAL,
       believed that to be his role and that this notion was reinforced by the trial court. Further,
       Austin contends that his attorney’s “hybrid representation” deprived him of his statutory and
       constitutional right to counsel and constitutes a per se conflict of interest requiring reversal
       of his adjudication.
¶ 65       The State asks us to reject this claim. The State argues that Austin did not receive “hybrid


                                                 -16-
       representation” because Austin’s attorney was never appointed as his GAL. The State
       acknowledges that the appellate court held “[a]lthough the trial court never expressly
       appointed [Austin’s attorney] as guardian ad litem, both the court and [the attorney] himself
       conceived his role as that of a guardian ad litem—representing the minors’ and society’s best
       interests—rather than that of a traditional defense attorney.” 403 Ill. App. 3d at 683-84.
       However, the State contends this was error. The State also maintains that even if Austin’s
       attorney did, in fact, function as both counsel and GAL at Austin’s delinquency trial, it is of
       no moment because this type of dual representation does not constitute a per se conflict of
       interest. According to the State, for hybrid representation to be reversible error, there must
       be evidence of an actual conflict of interest resulting from the hybrid representation. Further,
       the State argues that nothing in the record indicates that Austin’s attorney’s performance was
       compromised in any way due to an actual conflict of interest. The State concludes that Austin
       received the counsel to which he was entitled.
¶ 66       Austin’s claim requires us to decide two issues: whether “hybrid representation” is
       inconsistent with the statutorily and constitutionally guaranteed right to counsel afforded
       minors in delinquency proceedings, and if so, whether, under the facts of this case, Austin’s
       attorney performed the dual role of defense attorney and GAL when representing Austin at
       his delinquency trial even though he was not appointed as such. We consider first the nature
       of the statutorily and constitutionally guaranteed right to counsel afforded minors in
       delinquency proceedings. Our review as to this issue is de novo. See People ex rel. Birkett
       v. Konetski, 233 Ill. 2d 185, 201 (2009) (legal issues involving questions of due process and
       statutory construction are subject to de novo review).
¶ 67       In determining the nature of the right to counsel afforded juveniles in delinquency
       hearings, we first look to the Juvenile Court Act (Act). Section 1-5 of the Act sets forth the
       “[r]ights of parties to proceedings.” 705 ILCS 405/1-5 (West 2006). It provides in pertinent
       part:
                   “No hearing on any petition or motion filed under this Act may be commenced
               unless the minor who is the subject of the proceeding is represented by counsel.
               Notwithstanding the preceding sentence, if a guardian ad litem has been appointed
               for the minor under Section 2-17 of this Act and the guardian ad litem is a licensed
               attorney at law of this State, or in the event that a court appointed special advocate
               has been appointed as guardian ad litem and counsel has been appointed to represent
               the court appointed special advocate, the court may not require the appointment of
               counsel to represent the minor unless the court finds that the minor’s interests are in
               conflict with what the guardian ad litem determines to be in the best interest of the
               minor.” (Emphasis added.) 705 ILCS 405/1-5(1) (West 2006).
¶ 68       The second sentence in the paragraph above was added to section 1-5(1) by Public Act
       93-539 and became effective on August 18, 2003. It qualifies a minor’s right to counsel in
       situations where a GAL has been appointed for the minor under section 2-17 of the Act,
       which relates to abuse and neglect proceedings. Section 2-17(1) provides, in pertinent part:
               “Immediately upon the filing of a petition alleging that the minor is a person
               described in Sections 2-3 or 2-4 [705 ILCS 405/2-3, 2-4] of this Article, the court


                                                -17-
                shall appoint a guardian ad litem for the minor if:
                     (a) such petition alleges that the minor is an abused or neglected child[.]” 705
                ILCS 405/2-17(1)(a) (West 2006).
¶ 69        Section 2-17 further provides in paragraph (1) that the appointed guardian ad litem “shall
       represent the best interests of the minor and shall present recommendations to the court
       consistent with that duty.” 705 ILCS 405/2-17(1) (West 2006). Thus, in an abuse and neglect
       proceeding, a GAL is, in essence, an arm of the court. See In re Mark W., 228 Ill 2d 365, 374
       (2008) (“A guardian ad litem functions as the ‘eyes and ears of the court’ and not as the
       ward’s attorney.”). When a minor is the subject of an abuse or neglect petition, the appointed
       GAL is required to meet with the minor, assess the circumstances, and determine what
       disposition might be in the minor’s best interest. 705 ILCS 405/2-17(1), (8) (West 2006).
       The GAL also has a duty to report back to the court and to provide the court with the GAL’s
       opinion of what disposition would be in the minor’s best interests. 705 ILCS 405/2-17(1)
       (West 2006). The GAL’s duty is to the court and to seeing that the minor’s “best interests”
       are represented, regardless of whether the GAL’s belief as to the minor’s “best interests”
       comports with what the minor wants. See In re Mark W., 228 Ill. 2d at 374 (“The traditional
       role of the guardian ad litem is not to advocate for what the ward wants but, instead, to make
       a recommendation to the court as to what is in the ward’s best interests.”); In re B.K., 358
Ill. App. 3d 1166 (2005).
¶ 70        By adding the second sentence to section 1-5(1), the legislature apparently believed that
       when a minor is the subject of an abuse or neglect petition and is appointed a GAL who is
       also an attorney at law, the minor’s interests are sufficiently protected so that the minor need
       not be represented by separate counsel. This makes sense, both fiscally and practically. See
       In re B.K., 358 Ill. App. 3d 1166, 1174 (2005) (in situations where no significant conflict
       exists, it is financially and functionally prudent to appoint a single attorney to perform both
       roles).
¶ 71        Unlike abuse and neglect proceedings, there is no requirement that a guardian ad litem
       be appointed in delinquency proceedings. See 705 ILCS 405/2-17(1)(a) (West 2006). A
       guardian ad litem may be appointed in a delinquency proceeding if the minor has no
       interested parent or legal guardian, if the interests of the parent(s) differ from the minor’s,
       or if counsel believes the juvenile is unable to act in his or her own best interests. See 705
       ILCS 405/2-17(3) (West 2006); In re B.K., 358 Ill. App. 3d at 1170.
¶ 72        In section 5-170 of the Act, however, when discussing a minor’s right to counsel in a
       delinquency proceeding the legislature provides as follows:
                     “(b) In a judicial proceeding under this Article [Article V, dealing with delinquent
                minors], a minor may not waive the right to the assistance of counsel in his or her
                defense.” (Emphasis added.) 705 ILCS 405/5-170(b) (West 2006).
¶ 73        Thus, according to the plain language of the Act, a minor in a delinquency proceeding
       has a nonwaivable right to be represented by a defense attorney. There is no statutory
       exception which would permit representation by a GAL—even one who is also an attorney
       at law.
¶ 74        Minors in delinquency proceedings also have a constitutional right to counsel. The

                                                 -18-
       unconditional right to counsel and, in particular, the effective assistance of counsel, in
       delinquency proceedings was first recognized by the United States Supreme Court, in In re
       Gault, 387 U.S. 1 (1967).
¶ 75       In Gault, the Court considered “the precise impact of the due process requirement [upon]
       proceedings” “by which a determination is made as to whether a juvenile is a ‘delinquent’
       as a result of alleged misconduct on his part, with the consequence that he may be committed
       to a state institution.” Gault, 387 U.S. at 13-14. After discussing the history and theoretical
       underpinnings of the juvenile court system, the Court concluded:
                     “Failure to observe the fundamental requirements of due process has resulted in
                instances, which might have been avoided, of unfairness to individuals and
                inadequate or inaccurate findings of fact and unfortunate prescriptions of remedy.
                Due process of law is the primary and indispensable foundation of individual
                freedom. It is the basic and essential term in the social compact which defines the
                rights of the individual and delimits the powers which the state may exercise. As Mr.
                Justice Frankfurter has said: ‘The history of American freedom is, in no small
                measure, the history of procedure.’ But in addition, the procedural rules which have
                been fashioned from the generality of due process are our best instruments for the
                distillation and evaluation of essential facts from the conflicting welter of data that
                life and our adversary methods present. It is these instruments of due process which
                enhance the possibility that truth will emerge from the confrontation of opposing
                versions and conflicting data. ‘Procedure is to law what “scientific method” is to
                science.’ ”Gault, 387 U.S. at 19-21.
       As to a minor’s right to counsel, the Gault Court held:
                “A proceeding where the issue is whether the child will be found to be ‘delinquent’
                and subjected to the loss of his liberty for years is comparable in seriousness to a
                felony prosecution. The juvenile needs the assistance of counsel to cope with
                problems of law, to make skilled inquiry into the facts, to insist upon regularity of the
                proceedings, and to ascertain whether he has a defense and to prepare and submit it.
                The child ‘requires the guiding hand of counsel at every step in the proceedings
                against him.’ ” Gault, 387 U.S. at 36.
¶ 76       It is clear to us that a juvenile’s right to counsel in a delinquency proceeding is firmly
       anchored in both due process and our statutory scheme. In fact, with the exception of the
       right to a jury trial, the fourteenth amendment to the United States Constitution extends to
       delinquent minors all of the basic rights enjoyed by criminal defendants. See Gault, 387 U.S.
       at 30-31, 33, 41, 51, 55 (self-incrimination, notice, confrontation, cross-examination, and
       counsel); In re Winship, 397 U.S. 358, 368 (1970) (reasonable doubt); Breed v. Jones, 421
U.S. 519, 529, 531 (1975) (double jeopardy). Moreover, since Gault, the need for zealous
       advocacy to vindicate the constitutional rights of minors in delinquency proceedings has
       become even greater. With the Juvenile Justice Reform Provisions of 1998, along with a
       number of other amendments to the Juvenile Court Act since 1999, our legislature has
       transformed the Act, making juvenile delinquency proceedings more akin to criminal
       prosecutions. See People v. Taylor, 221 Ill. 2d 157, 165 (2006) (amendatory changes which


                                                 -19-
       became effective in 1999, “radically altered” the Juvenile Court Act and “largely rewrote
       article V of the Act to provide more accountability for the criminal acts of juveniles and,
       from all appearances, to make the juvenile delinquency adjudicatory process look more
       criminal in nature”). Although rehabilitation is still an important goal of delinquency
       proceedings, they have become more punitive and less confidential. See In re A.G., 195 Ill.
2d 313, 317 (2001) (the 1998 revisions to the Act “represent[ ] a fundamental shift from the
       singular goal of rehabilitation to include the overriding concerns of protecting the public and
       holding juvenile offenders accountable for violations of the law”). In many cases, minors
       who are found delinquent are subject to serious, life-altering consequences.
¶ 77        Given the above, the type of “counsel” which due process and our Juvenile Court Act
       require to be afforded juveniles in delinquency proceedings is that of defense counsel, that
       is, counsel which can only be provided by an attorney whose singular loyalty is to the defense
       of the juvenile.6
¶ 78        Our inquiry does not end here. We must still consider whether it is constitutionally and
       statutorily permissible for a single attorney to function as both defense counsel and GAL
       when representing a minor in a delinquency proceeding. Austin contends that such dual
       representation constitutes a per se conflict of interest. The State, however, maintains that
       there must be evidence of an actual conflict of interest resulting from the hybrid
       representation. We agree with Austin.
¶ 79        It has long been recognized that the right to effective assistance of counsel includes the
       right to conflict-free representation. See People v. Hernandez, 231 Ill. 2d 134, 142 (2008);
       People v. Morales, 209 Ill. 2d 340 (2004). In People v. Washington, 101 Ill. 2d 104, 109-10
       (1984), we held:
                     “An accused’s sixth amendment right to effective assistance of counsel is a
                fundamental right. (Cuyler v. Sullivan (1980), 446 U.S. 335, 64 L. Ed. 2d 333, 100
S. Ct. 1708; Glasser v. United States (1942), 315 U.S. 60, 86 L. Ed. 680, 62 S. Ct.
6
                Both Austin and the amici have cited a number of legal publications and law review articles
       which set forth recommendations, standards, and guidelines regarding the representation to be
       afforded juveniles in delinquency proceedings. These authorities maintain that proper administration
       of the juvenile justice system requires a juvenile in delinquency proceedings to have the effective
       assistance of defense counsel, not “best interests” representation. In situations where a guardian ad
       litem must be appointed, it is recommended that the role be fulfilled by a separate person who may,
       but need not be, an attorney. See National Council of Juvenile and Family Court Judges, Juvenile
       Delinquency Guidelines, Improving Court Practice in Juvenile Delinquency Cases 30-31 (2005),
       available at http://www.ncjfcj.org; National Advisory Committee for Juvenile Justice and
       Delinquency Prevention, Standards for the Administration of Juvenile Justice, Commentary to
       § 3.134, at 278-79 (1980), available at http://www.eric.ed.gov; National Juvenile Defender Center,
       Role of Juvenile Defense Counsel in Delinquency Court 7 (2009), available at http://www.njdc.info;
       Recommendations of the UNLV Conference on Representing Children in Families: Child Advocacy
       and Justice Ten Years After Fordham, 6 Nev. L.J. 592, 609 (2006); Recommendations of the
       Conference on Ethical Issues in the Legal Representation of Children in Illinois, 29 Loy. U. Chi. L.J.
       377, 382 (1998).

                                                   -20-
               457.) The assistance of counsel means assistance which entitles an accused to the
               undivided loyalty of his counsel and which prohibits the attorney from representing
               conflicting interests or undertaking the discharge of inconsistent obligations. (People
               v. Franklin (1979), 75 Ill. 2d 173; People v. Kester (1977), 66 Ill. 2d 162; People v.
               Stoval (1968), 40 Ill. 2d 109.) In order to assure and protect these rights, the
               defendant need not show prejudice in order to justify a reversal of his conviction if
               the attorney representing him has an actual or possible conflict of professional
               interests. Glasser v. United States (1942), 315 U.S. 60, 86 L. Ed. 680, 62 S. Ct. 457;
               People v. Robinson (1979), 79 Ill. 2d 147; People v. Fife (1979), 76 Ill. 2d 418;
               People v. Coslet (1977), 67 Ill. 2d 127; People v. Stoval (1968), 40 Ill. 2d 109.”
¶ 80       More recently, in People v. Taylor, 237 Ill. 2d 356 (2010), we discussed the difference
       between per se conflicts and actual conflicts of interest. Citing People v. Hernandez, 231 Ill.
2d 134, 142 (2008), and People v. Spreitzer, 123 Ill. 2d 1, 13-14 (1988), we explained that
       a per se conflict of interest will be found to exist where certain facts about a defense
       attorney’s status engender, by themselves, a disabling conflict. Taylor, 237 Ill. 2d at 374. A
       per se conflict has been found in situations where: (1) defense counsel had a prior or
       contemporaneous association with the victim, the prosecution, or an entity assisting the
       prosecution; (2) defense counsel contemporaneously represented a prosecution witness; and
       (3) defense counsel was a former prosecutor who had been personally involved in the
       prosecution of defendant. Taylor, 237 Ill. 2d at 374; People v. Morales, 209 Ill. 2d 340, 345-
       46 (2004).
¶ 81       As we explained in Washington, the reason for having a per se rule prohibiting
       representation by an attorney with possible conflicting interests is that certain associations
       may have “subliminal effects” on counsel’s performance which are difficult to detect and
       demonstrate. Washington, 101 Ill. 2d at 110. See also Spreitzer, 123 Ill. 2d at 16; People v.
       Daly, 341 Ill. App. 3d 372, 376 (2003) (the per se conflict rule is designed to avoid
       unfairness to the defendant, who may not be able to determine whether his representation
       was affected by the conflict). Accordingly, if a per se conflict is established, the defendant
       need not show that the conflict affected the attorney’s actual performance in order to secure
       a reversal of his conviction. Taylor, 237 Ill. 2d at 374-75; People v. Stoval, 40 Ill. 2d 109,
       113 (1968). If a per se conflict is not established, reversal will require a showing of an actual
       conflict.
¶ 82       An actual conflict generally, if not exclusively, involves joint or multiple representation.
       Taylor, 237 Ill. 2d at 375; Spreitzer, 123 Ill. 2d at 17. In actual conflict situations the accused
       need not prove prejudice in that the conflict contributed to the conviction, but it is necessary
       to establish that an actual conflict of interest adversely affected the lawyer’s performance.
       Taylor, 237 Ill. 2d at 375-76 (citing Cuyler v. Sullivan, 446 U.S. 335, 350 (1980)). In other
       words, the defendant must point to some specific defect in his counsel’s strategy, tactics, or
       decisionmaking attributable to the alleged conflict of interest. Taylor, 237 Ill. 2d at 376.
¶ 83       When deciding whether a per se conflict of interest exists, the reviewing court should
       make a “realistic appraisal of defense counsel’s professional relationship to someone other
       than the defendant under the circumstances of each case.” (Internal quotation marks omitted.)
       People v. Daly, 341 Ill. App. 3d at 376 (quoting People v. Hernandez, 246 Ill. App. 3d 243,

                                                  -21-
       249 (1993)). Having done so here, we find there is an inherent conflict between the
       professional responsibilities of a defense attorney and a GAL. See In re B.K., 358 Ill. App.
3d 1166, 1170-71 (2005) (“We are mindful there are inherent conflicts that exist when an
       attorney acts as both a juvenile’s attorney as well as his guardian ad litem.”).
¶ 84        In a delinquency proceeding, when counsel attempts to perform the role of GAL as well
       as defense attorney, the risk that counsel will render ineffective assistance or that an actual
       conflict of interest will arise is substantial. See State v. Joanna V., 2004-NMSC-024, ¶ 13,
       136 N.M. 40, 94 P.3d 783 (“Given the natural tension between the roles of GAL and defense
       counsel, there is a heightened potential that an attorney may become compromised by
       attempting to do both.”). Moreover, the subliminal effect on counsel who attempts to perform
       both roles may be subtle and not easily detected or demonstrated—particularly by the
       juvenile being represented.
¶ 85        As noted earlier, there is no requirement that a guardian ad litem be appointed in
       delinquency cases. Therefore, when a guardian ad litem is appointed in a delinquency case,
       it is generally because there is no interested parent or legal guardian to represent the child’s
       best interests. In these situations, the GAL must act in the role of a concerned parent, which
       is often in opposition to the position of defense counsel. See In re Lisa G., 504 A.2d 1, 5
       (N.H. 1986). Further, a GAL—unlike a defense attorney—owes a duty to the court and to
       society. A guardian ad litem need not zealously pursue acquittal if he does not believe
       acquittal would be in the best interests of the minor or society.
¶ 86        When counsel attempts to fulfill the role of GAL as well as defense counsel, the risk that
       the minor’s constitutional and statutory right to counsel will be diluted, if not denied
       altogether, is too great. See In re Lisa G., 504 A.2d at 5; In re Dobson, 212 A.2d 620, 622
       (Vt. 1965) (“[A] lawyer attempting to function as both guardian ad litem and legal counsel
       is cast in the quandry [sic] of acting as both attorney and client, to the detriment of both
       capacities and the possible jeopardizing of the infant’s interests.”). Even though a
       delinquency trial is not as adversarial as a criminal trial, the State still has the burden of
       proving that the juvenile committed the alleged offense beyond a reasonable doubt. Only a
       dedicated and zealous advocate can hold the State to that burden. We conclude, therefore,
       that the interests of justice are best served by finding a per se conflict when minor’s counsel
       in a delinquency proceeding simultaneously functions as both defense counsel and guardian
       ad litem.
¶ 87        Having reached this conclusion, we now consider whether the facts of this case
       demonstrate that Austin’s defense counsel, though not actually appointed as GAL, provided
       “hybrid representation,” that is, that he functioned as both GAL and defense counsel in the
       case at bar. To make this determination, we turn to the record.
¶ 88        Initially, we note that Austin’s parents hired the attorney who represented Austin and
       Ricky in the delinquency proceedings. There is no dispute, therefore, that the boys’ attorney
       was hired to perform the role of defense counsel and, as such, he cross-examined prosecution
       witnesses, presented witnesses in defense, made objections, and provided closing argument.
       The question before us, however, is not whether Austin’s attorney performed the duties of
       defense counsel. Clearly, he did. The question is whether Austin’s attorney misperceived the


                                                -22-
       role of defense counsel in juvenile delinquency proceedings to be some type of hybrid “best
       interests” representation and, based on that misperception, provided something other than
       the zealous representation to which Austin was entitled. Thus, in examining the record, our
       focus is on evidence that Austin’s defense attorney functioned as GAL or “best interests”
       counsel.
¶ 89       We begin by noting that, prior to trial, at a hearing on September 25, 2006, the court
       explained the respondents’ right to counsel to their parents, Jim and Becky M., stating the
       following:
               “At this point, [respondents’ attorney] is entering an appearance for your sons only.
               So, he represents them and does not represent you. He represents what’s in the best
               interest of these Minors, which may or may not be what the Minors or the parents
               think is in their best interest.” (Emphasis added.)
¶ 90       In describing the role of Austin’s attorney, the court gave the classic description of a
       guardian ad litem. Thus, although the trial court did not appoint Austin’s attorney as a GAL,
       the court, itself, perceived that to be his role. Further, Austin and his parents were advised
       by the court, in no uncertain terms, that the type of counsel who would be representing
       Austin at trial was not counsel in his defense but, rather, the “best interests” advocacy of a
       GAL. The court’s comments are also significant because Austin’s attorney never attempted
       to correct the court’s description of his representational role. The reason, it seems, is that
       Austin’s attorney, too, saw his role more as that of a guardian ad litem than defense counsel,
       as his comments at the beginning of trial demonstrate.
¶ 91       In the background section above, we noted that before the delinquency trial began
       Austin’s attorney explained his rationale for representing both Austin and Ricky and for
       allowing the admission of the videotaped statements. In the course of those explanations,
       Austin’s attorney made it clear that he was aligning himself with Austin’s parents, the
       prosecution, and the trial court in an attempt to do what he believed would be in the “best
       interests” of his clients. For example, Austin’s attorney admitted that he was not giving
       Austin and Ricky the same consideration he would give adult criminal defendants. He said:
               “I am representing two clients here, and ordinarily, if this were an adult case—I
               cannot imagine—it is extremely rare I would contest a hearing attempting to
               represent two individual clients that deserve the benefit of individual representation,
               separate consideration, and the allegations are kind of—they are pretty widespread.”
¶ 92       His explanation for representing both Austin and Ricky was:
                    “I don’t view such a proceeding as adversarial as it might be if it were an adult
               case. I view this as a truth-seeking process on all parts. I explained this to the
               parents, I think they are comfortable with me being a lawyer for both kids. They
               agree it is in the best interest and beneficial to everybody that I continue to represent
               both.” (Emphasis added.)
¶ 93       Also, when explaining why he was allowing witness testimony to be admitted by way of
       videotape, he stated:
                    “I am comfortable with this in this case because we want to know the truth is
               ultimately the view of the parents. If something along the nature of these allegations,

                                                 -23-
              which are acts of sexual penetration involving children here, but my clients are 15
              and 16 years old and the victims are 10 and 12 years old at the time. And I think our,
              at that time, attitude is we have grave doubts these things occurred.
                  The boys deny they occurred, but I think the parents and I agree—I think with
              Mr. Lee as well—that if such acts happened, then it needs to stop. An intervention is
              not inappropriate by way of government to help these boys if such things happened.
              You know, so. We are on the same page, and we don’t want to cause trauma to
              anybody. But we are, we are not—we are seeking the truth this here [sic] the same
              as the Court and the same as the prosecutor is our position. And I am comfortable
              with proceeding by way of the video tape as opposed to requiring these young
              children to come into Court at this hearing.” (Emphases added.)
¶ 94       Although these statements were made at the beginning of the trial, they are important
       because they demonstrate the defense attorney’s mindset and set the tone for his
       representation.
¶ 95       Defense counsel’s mindset is evident when he examined the boys’ parents. When
       questioning Becky, the boys’ mother, defense counsel asked her:
                  “Q. Be fair to say that—let me ask you this. These are your adopted kids, Ricky
              and Austin?
                  A. Yes.
                  Q. You love them?
                  A. Yes.
                  Q. You want the best for them?
                  A. Yes.
                  Q. These allegations cause you concern, do they not?
                  A. Yes.
                  Q. Would you participate in a coverup of such activity to try to prevent the truth
              from coming out?
                  A. No.
                  Q. You don’t believe these allegations are true; is that right?
                  A. No.
                  Q. But you’re concerned?
                  A. Yes.
                  Q. You can’t be with your kids every minute of the day, can you?
                  A. No.
                  Q. And things can happen outside your knowledge?
                  A. Yes.” (Emphasis added.)
¶ 96       Similarly, when examining the boys’ father, Jim, counsel posed the following questions:
                  “Q. You love your kids as well as your wife?
                  A. Yes, I do.

                                               -24-
                    Q. And you want what’s best?
                    A. Pardon me?
                    Q. You want what’s best for your kids?
                    A. Yes, I do.
                    Q. You don’t approve of child sex between children, do you?
                    A. No.
                    Q. And you would want to know if there was oral or anal sex involving Ricky and
                Austin and either Jonathan or Dylan [sic] or anyone; is that right?
                    A. Yes.
                    Q. And you would accept the government’s help in trying to deal with issues like
                that if you believed that had happened?
                    A. Yes, I would.”
¶ 97       Finally, during closing argument, defense counsel stated:
                    “There is certainly some similarities to a trial and that is—but I think there are
                some differences here. I think I’d like to keep our attention—I believe that we all
                have the same ultimate goal in mind, and that is the best interests of these kids.
                    The parents have both testified that their values are values that prohibit this type
                of child sexual behavior. They are opposed to it in the strongest possible terms. If this
                is happening, they want it known and they want their kids to get help so it doesn’t
                happen again. That’s what they have testified to, and they deserve credibility on that.”
¶ 98       Clearly, Austin’s attorney made it known on more than one occasion during the
       delinquency trial that he shared with the court, the State, and the parents, the common goal
       of getting to “the truth.” Austin’s attorney also suggested that he believed an adjudication
       and the attendant consequences would be in Austin’s “best interests” if, in fact, he committed
       the charged offenses. Although it is not unusual for a defense attorney to state that the
       defense is seeking “the truth,” the implication is typically that “the truth” to be shown is that
       the defendant is innocent of the charges. Here, however, defense counsel’s reference to “the
       truth,” in context, indicates that “the truth” is that the alleged sexual abuse happened, and “if
       such acts happened, then it needs to stop. An intervention is not inappropriate by way of
       government to help these boys if such things happened.” (Emphasis added.)
¶ 99       We also find it telling that Austin’s attorney never attempted to suppress the one piece
       of evidence which, ultimately, was the basis for the trial court’s finding of guilt—Austin’s
       alleged statement to the police. Despite the fact that Austin’s attorney elicited testimony from
       Sheree Foley which indicated that Austin was aggressively questioned by the Paxton police
       chief, he never attempted to argue that the alleged statement by Austin was involuntary. Nor
       did Austin’s attorney attempt to show that Austin had learning disabilities and diminished
       mental capabilities—information that came out at sentencing—which might have made him
       more vulnerable to the vigorous questioning at the police station. Further, in closing
       argument, Austin’s attorney never argued that, due to the contradictory testimony, the court
       should discount, or disregard altogether, Austin’s alleged statement at the police station. In
       fact, defense counsel made no argument at all regarding this one contested point.

                                                 -25-
¶ 100     We recognize that juveniles are not entitled to a jury trial and, thus, delinquency
      proceedings are not the exact equivalent of an adult trial. We also agree that, as envisioned
      by the Juvenile Court Act, juvenile proceedings are intended to be less adversarial than
      criminal trials. Nevertheless, when a minor is charged with a criminal offense—particularly
      one which may subject him or her to a lifetime of collateral consequences—the minor is
      entitled to an attorney who is dedicated to providing the minor with a zealous defense, an
      attorney who will hold the prosecution to its burden of proof. The time for “best interests”
      considerations is at the disposition phase.
¶ 101     Austin contends that, in this case, the comments and conduct of his attorney throughout
      the delinquency proceedings are strong evidence that his attorney’s concern was to do what
      he believed was in the best interests of his clients and of society and, thus, his attorney was
      not acting as defense counsel. We agree. Based on the facts of this case, we hold, as the
      appellate court did, that “[a]lthough the trial court never expressly appointed [Austin’s
      attorney] as guardian ad litem, both the court and [Austin’s attorney] himself conceived his
      role as that of a guardian ad litem—representing the minors’ and society’s best
      interests—rather than that of a traditional defense attorney.” 403 Ill. App. 3d at 683-84. For
      this reason, we find that Austin’s counsel labored under a per se conflict of interest.
      Accordingly, we reverse Austin’s conviction and remand for a new trial.

¶ 102                          B. Ineffective Assistance of Counsel
¶ 103     As set forth above, Austin also raises several claims of ineffective assistance of counsel
      in his appeal. He contends: (1) his attorney was ineffective because he labored under a per
      se conflict of interest based on his contemporaneous representation of Ricky, an alleged
      victim in this case; (2) his attorney was ineffective because he labored under an actual
      conflict of interest based on his relationship with Austin’s parents; (3) his attorney provided
      ineffective assistance because he never challenged the admissibility of the hearsay statements
      of three witnesses (the videotapes); (4) his attorney provided ineffective assistance because
      he waived Austin’s constitutional right to confront the witnesses against him; and (5) his
      attorney provided ineffective assistance because he never filed a motion to suppress Austin’s
      statement to the police.
¶ 104     We have already discussed much of counsel’s complained-of conduct, finding that it is
      evidence that Austin’s attorney was acting more as a guardian ad litem than as a defense
      attorney. Therefore, we need not consider whether the conduct supports a free-standing claim
      of ineffective assistance of counsel.

¶ 105                            C. Sufficiency of the Evidence
¶ 106    Austin’s only remaining claim is that the evidence presented at his delinquency
      proceeding was not sufficient to prove him guilty beyond a reasonable doubt. Although we
      have already reversed Austin’s adjudication, we must determine whether double jeopardy
      would prevent his retrial. See People v. Lopez, 229 Ill. 2d 322, 367 (2008) (retrial raises
      double jeopardy concerns and requires us to consider the sufficiency of the evidence).
¶ 107    In delinquency proceedings, as in criminal cases, when evaluating a challenge to the

                                                -26-
      sufficiency of evidence, the relevant question is “whether, [after] viewing the evidence in the
      light most favorable to the prosecution, any rational trier of fact could have found the
      essential elements of the crime beyond a reasonable doubt.” In re Jonathon C.B., 2011 IL
107750, ¶ 47; see also People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting Jackson v.
      Virginia, 443 U.S. 307, 319 (1979)). Generally, the trier of fact has had the opportunity to
      hear and see the witnesses and, for that reason, is in the best position to judge credibility.
      People v. Wheeler, 226 Ill. 2d 92, 114 (2007). Thus, it is not the function of a reviewing court
      to retry the defendant. People v. Sutherland, 223 Ill. 2d 187, 242 (2006). Rather, a reviewing
      court “must allow all reasonable inferences from the record in favor of the prosecution”
      (People v. Cunningham, 212 Ill. 2d 274, 280 (2004)) and reverse a conviction only if the
      evidence is so improbable, unsatisfactory, or inconclusive that it creates a reasonable doubt
      of defendant’s guilt (People v. Collins, 214 Ill. 2d 206, 217 (2005)).
¶ 108     In the case at bar, the trial court admittedly struggled when assessing the credibility of
      the three child witnesses whose testimony was received by way of videotape. Ultimately, the
      court ruled that Willie’s testimony “lacked credibility,” Jonathon’s testimony was “only
      slightly more credible,” and Dillon’s testimony was “suspect.” For these reasons, the court
      found this evidence, standing alone, was not sufficient to support a finding of guilt and
      acquitted Ricky. Austin, however, was alleged to have made an admission to the police.
      Whether the statement was actually made was a hotly contested issue at trial. Nonetheless,
      the court resolved that issue, ruling that the State had proved beyond a reasonable doubt that
      the admission was made.
¶ 109     Affording proper deference to the findings of the trial court, we cannot say that no
      rational trier of fact could have found the essential elements of the offense beyond a
      reasonable doubt. Accordingly, we hold that the evidence was sufficient to prove Austin
      guilty.

¶ 110                                     III. Conclusion
¶ 111     We find that the evidence presented by the State in Austin’s delinquency proceeding was
      sufficient to support Austin’s adjudication. However, we reverse Austin’s adjudication of
      delinquency based on our finding that, under the specific facts of this case, the legal
      representation Austin received at his delinquency trial was not the type of counsel guaranteed
      by due process and our Juvenile Court Act. Austin’s attorney operated under a per se conflict
      of interest due to the fact that he functioned more as a guardian ad litem than as defense
      counsel.
¶ 112     The judgments of the circuit and appellate courts are reversed and the cause is remanded
      to the circuit court for further proceedings.

¶ 113      Judgments reversed.
¶ 114      Cause remanded.




                                                -27-
¶ 115        JUSTICE FREEMAN, concurring in part and dissenting in part:
¶ 116        I agree that Austin’s delinquency adjudication must be reversed, but for reasons other
        than those advanced in today’s opinion. I find Austin’s argument that the State failed to meet
        its burden of proof to be persuasive. As such, remand for a new trial is inappropriate.
¶ 117        Under Illinois law, proof of an offense requires proof of two distinct propositions or facts
        beyond a reasonable doubt: (1) that a crime occurred, i.e., the corpus delicti; and (2) that the
        crime was committed by the person charged. People v. Sargent, 239 Ill. 2d 166, 183 (2010).
        It is well established that proof of the corpus delicti may not rest exclusively on a defendant’s
        extrajudicial confession, admission, or other statement. Id.; People v. Furby, 138 Ill. 2d 434,
        446 (1990); People v. Lambert, 104 Ill. 2d 375, 378 (1984). Where a defendant’s confession
        is part of the proof of the corpus delicti, the prosecution must also adduce corroborating
        evidence independent of the defendant’s own statement. Sargent, 239 Ill. 2d at 183. If a
        confession is not corroborated in this way, a conviction based on the confession cannot be
        sustained. Id.
¶ 118        “[I]f the independent evidence tends to prove that an offense occurred, then such
        evidence, if corroborative of the facts contained in the confession, may be considered along
        with the confession in establishing the corpus delicti.” (Emphasis in original.) People v.
        Willingham, 89 Ill. 2d 352, 361 (1982). “In such event, the independent evidence need not
        establish beyond a reasonable doubt that an offense did occur.” Id.
¶ 119        There is no requirement that the independent evidence and the details of the confession
        correspond in every particular. Furby, 138 Ill. 2d at 451. “What is necessary are facts or
        circumstances ‘ “independent of the confession, and consistent therewith, tending to confirm
        and strengthen the confession.” ’ ” Id. at 452 (quoting People v. Lueder, 3 Ill. 2d 487, 489
        (1954), quoting Bergen v. People, 17 Ill. 426, 429 (1856)).
¶ 120        Under the corpus delicti corroboration requirement, the State’s burden, as generally
        framed by this court, is that the independent evidence must “tend” to show or establish that
        a crime did occur. The term “credible” is essentially absent from these formulations.
        However, a credibility component is nevertheless implicit. See People v. Hubbard, 38 Ill. 2d
104, 110-11 (1967) (rejecting State’s argument that defendant’s rape confession was
        sufficiently corroborated, where “the evidence supporting the confession is so weak as to
        defy belief”); Furby, 138 Ill. 2d at 452 (requiring facts or circumstances “independent of the
        confession, and consistent therewith, tending to confirm and strengthen the confession”
        (internal quotation marks omitted)). The alternative would be untenable. It makes no sense
        to allow incredible evidence to suffice to corroborate a defendant’s admission. Evidence that
        is not credible cannot corroborate anything; the terms are self-contradictory.7


                7
                 As indicated above, a credibility component is implicit in Illinois’ corpus delicti
        corroboration requirement. I note, in addition, that other jurisdictions have expressly included such
        a component. See State v. Anglin, 751 A.2d 1007, 1011 (Me. 2000) (stating there must be “such
        credible evidence as will create a substantial belief that the crime charged has been committed by
        some person”); State v. Puckett, 2010-Ohio-6597, ¶ 15, 947 N.E.2d 730 (Ct. App.) (stating record
        must contain “some competent and credible evidence independent of the defendant’s confession to

                                                   -28-
¶ 121      Here, the circuit court, the finder of fact in this case, found the testimony of the minors
      not to be credible. There is nothing in the record which would cause me to doubt this finding,
      which was also noted by the dissenting justice below (403 Ill. App. 3d 667, 687 (Appleton,
      J., dissenting)). As a result of this finding, the determination of Austin’s guilt “then had to
      be decided on the evidence of his interview with the DCFS investigator and the Paxton
      police.” Id. But convicting a defendant solely on the basis of a confession directly contradicts
      the corpus delicti corroboration requirement. See Sargent, 239 Ill. 2d at 183; Julian S.
      Millstein, Note, Confession Corroboration in New York: A Replacement for the Corpus
      Delicti Rule, 46 Fordham L. Rev. 1205 (1978). If a naked confession is not corroborated
      pursuant to this requirement, a conviction based on the confession cannot be sustained.
      Sargent, 239 Ill. 2d at 183; see Lueder, 3 Ill. 2d at 488 (citing Bergen, 17 Ill. at 428-29).
¶ 122      In light of the above, Austin’s conviction must be reversed because the State did not
      satisfy its burden of proof. I would therefore reverse the delinquency adjudication outright.

¶ 123     JUSTICE KARMEIER, concurring in part and dissenting in part:
¶ 124     I write separately to express my agreement with Justice Freeman’s separate opinion and
      with a portion of Justice Thomas’ dissent.
¶ 125     With respect to the latter, I believe Justice Thomas persuasively demonstrates that trial
      counsel understood his proper role in this delinquency proceeding and functioned
      accordingly. Thus, there was no per se conflict of interest. As Justice Thomas notes, “the
      State had it exactly right when it argued that, ‘a best-interest-oriented defense counsel is not
      the same thing as a GAL, as counsel’s loyalties lay firmly and solely with his juvenile
      client.’ ” Infra ¶ 158 (Thomas, J., dissenting). I disagree with the majority’s conclusion, and
      basis for reversal, i.e., that “Austin’s attorney operated under a per se conflict of interest due
      to the fact that he functioned more as a guardian ad litem than as defense counsel.” Supra
      ¶ 111.
¶ 126     Notwithstanding, I, like Justice Freeman, believe that there must be credible evidence to
      corroborate Austin’s alleged one-sentence confession, the existence of which was itself a
      matter of dispute at trial. As one appellate panel recently put it, the State’s independent
      evidence should “inspire belief in the defendant’s confession.” People v. Rivera, 2011 IL
      App (2d) 091060, ¶ 41. The quality of the State’s “corroborative” evidence in this case fails
      in that regard—some of it can be dismissed out of hand as sheer fantasy. The trial court
      concluded that Willie’s testimony “lacked credibility,” Jonathon’s was “only slightly more
      credible,” and Dillon’s was “also suspect.” What is “slightly more credible” than incredible?
      Is “suspect” synonymous with “credible”? As Justice Freeman aptly observes, “[e]vidence
      that is not credible cannot corroborate anything.” Supra ¶ 126 (Freeman, J., concurring in
      part and dissenting in part). Here, we have, on the record, the circuit court’s own assessment
      of the witnesses. The circuit court never found the testimony of the minors to be credible.
      Moreover, we have stated that “the corroboration rule requires that there be independent
      evidence tending to show that defendant committed each of the offenses for which he was


        establish that a crime occurred”). I would make this court’s implicit credibility component explicit.

                                                    -29-
        convicted.” People v. Sargent, 239 Ill. 2d 166, 185 (2010). The circuit court, after hearing
        these children testify, was only willing to say that “something probably happened.” That does
        not appear to reflect the degree of specificity required by our jurisprudence. I agree with
        Justice Freeman’s analysis and conclusion. Austin’s delinquency adjudication should be
        reversed outright.

¶ 127       JUSTICE THOMAS, dissenting:
¶ 128       Today, for the first time, the Illinois Supreme Court holds that the proper way for an
        appellate court to proceed on review is to first adjudicate the merits of an issue and next to
        determine if the case even presents that issue. I cannot agree with my colleagues’ decision
        to depart from basic appellate procedure, nor do I agree with their conclusion that this case
        presents the issue that they have decided to adjudicate. The record is unmistakably clear that
        attorney Novak did not serve as a GAL. Rather, he functioned solely as a defense
        attorney—and a remarkably effective one at that. This case presents no issue of hybrid
        representation, and the majority has issued an advisory opinion on a set of facts not before
        the court. In doing so, my colleagues unfairly demean what was, in truth, a fine performance
        by attorney Novak, and their conclusion that Austin was denied his right to counsel is
        completely unfounded and finds no support in the record. Moreover, despite the court’s
        pronouncement that its reversal is “based on *** the specific facts of this case” (supra
        ¶ 111), there can be doubt just how broad the court’s holding actually is: no matter how well
        a minor’s defense attorney performs in a delinquency proceeding, the minor is entitled to a
        new trial if he can point to any evidence in the record that his counsel had a best interests
        “mindset” (supra ¶ 94). There is no justification for such a holding, and I therefore must
        dissent.

¶ 129                     I. The Majority Opinion Is Written Backwards
¶ 130      The majority puts the cart before the horse when, before determining whether this case
      even involves hybrid representation, it addresses the issue of whether a per se conflict of
      interest arises when an attorney serves both as GAL and defense counsel. This is clearly
      backwards. It makes no sense to determine if hybrid representation is permissible before
      determining if this case even involves hybrid representation. The appellate court addressed
      the issues in the proper order. First, the appellate court properly noted that whether Novak
      served as both GAL and defense attorney was a “threshold” issue. After it concluded
      (incorrectly) that he did serve in both capacities, it then moved on to consider whether such
      representation was permissible. 403 Ill. App. 3d at 683-84.
¶ 131      If this were just a matter of style, I would be inclined to let it go. This is much more
      important than mere style, however, as courts must be constrained by the facts before them.
      If it were otherwise, a court could decide whatever it wanted at any time, and advisory
      opinions would be rampant. Let us consider the following two self-evident propositions:
                   (1) The case in which it is appropriate to determine whether a defense attorney
                may serve as both defense attorney and GAL is one in which the attorney served as
                both defense attorney and GAL.

                                                -30-
                   (2) If the case before the court does not involve an attorney who served as both
               GAL and defense attorney, then that case is an inappropriate vehicle in which to
               determine if the same attorney may fill both roles.
      Is there anything controversial about the above two statements? Is it even possible to quarrel
      with either? If we accept the truth of the above two statements, as we must, then it is obvious
      that the court must first determine if this case involves hybrid representation before
      adjudicating the merits of the conflict of interest issue.
¶ 132      Demonstrating the error of the majority’s ways is a simple exercise. First, let us assume
      that the court first addresses whether hybrid representation occurred in this case before
      determining whether such representation was permissible. One of two things would happen.
      If the court determines that there was no hybrid representation, then it will decline to address
      the conflict issue as not properly before the court. Indeed, this court explained in People ex
      rel. Partee v. Murphy, 133 Ill. 2d 402, 409 (1990), that it will not reach the merits of a
      conflict of interest question if the facts do not support finding such a conflict because that
      would mean that the issue is “not ripe” and that any opinion on the issue would be “purely
      advisory.” Alternatively, if the court determines that there was hybrid representation, then
      it would go on and address whether such representation is permissible. In neither instance
      would the court end up with an advisory opinion.
¶ 133      Now let us look at what happens with the majority’s preferred approach. If you first
      determine that a per se conflict of interest arises when an attorney functions as both defense
      attorney and GAL, and then determine—as the majority incorrectly does here—that hybrid
      representation occurred, there is no problem. But, if you first determine that hybrid
      representation is impermissible, but then determine that the case before the court does not
      involve hybrid representation, you are left with a purely advisory opinion. An approach that
      inevitably leads to advisory opinions cannot be correct. So, while the majority’s approach
      ultimately does not create a problem in this particular case, advisory opinions will inevitably
      follow in the future if this is how this court wants reviewing courts to proceed. Moreover,
      no one ever wants to conclude that all of their work has been a colossal waste of time, so
      determining that the issue is properly before the court should always be done before the issue
      is adjudicated.
¶ 134      Again, this is not just a matter of style, as this court clearly explained in Partee. In that
      case, the issue was whether it was a conflict of interest for the State’s Attorney to represent
      both the county clerk and the county treasurer, in their official capacities, in a tax indemnity
      proceeding. Partee, 133 Ill. 2d at 404. This court, in a unanimous opinion, explained why it
      would not be proper to answer this question unless the State’s Attorney was currently
      representing both parties:
                   “Next, on the issue of whether dual representation is allowed in a tax indemnity
               proceeding, we believe that in resolving that question we would be rendering an
               advisory opinion. Our jurisdiction is restricted to cases which present an actual
               controversy, and we decline to issue advisory opinions on moot or abstract questions
               of law. (People ex rel. Black v. Dukes (1983), 96 Ill. 2d 273, 276; In re Marriage of
               Wright (1982), 89 Ill. 2d 498, 500; Underground Contractors Association v. City of


                                                 -31-
                Chicago (1977), 66 Ill. 2d 371, 375.) An advisory opinion results if the court resolves
                a question of law which is not presented by the facts of the case. (See Slack v. City
                of Salem (1964), 31 Ill. 2d 174, 178 (court vacated trial court’s resolution of a
                ‘hypothetical’ constitutional issue).) If it is apparent that an opinion cannot affect the
                result as to the parties or controversy before it, the court should not resolve the
                question merely for the sake of setting a precedent to govern potential future cases.”
                Id. at 407-08.
        The court agreed with the State’s Attorney’s contention that the clerk was not currently a
        party to the suit and that the State’s Attorney was thus not currently representing the clerk.
        The court noted that the clerk may be made a party in the future and that, at that time, the
        State’s Attorney might be called upon to represent the clerk. However, because those facts
        did not currently exist, the question of whether an impermissible conflict would be created
        was not ripe for discussion. Id. at 409. The Partee approach was obviously correct. Partee
        would have come out the other way if the majority’s approach were followed. The court
        would have simply issued an advisory opinion on an issue for no other reason than that the
        appellant put the argument in its brief. One would hate to see the majority’s framework
        become standard procedure in the appellate court, but what choice will the appellate court
        have? Even in the face of this dissent, the majority has failed to offer a single justification
        for departing from standard appellate procedure.

¶ 135                II. There Was No Hybrid Representation in This Case
¶ 136                                 A. Statement of Facts
¶ 137      Before I turn to the heart of this dissent, which will explain why the majority is
      unquestionably incorrect in asserting that Novak operated under a per se conflict of interest,
      I must take issue with the manner in which the majority sets forth the facts of this case. In
      another departure from standard opinion writing, the majority does something that I have
      never seen this court do before. Although it provides a narrative statement of facts, it
      occasionally switches to a Q and A format for the sole purpose of sprinkling in critiques of
      Novak’s trial strategy that are not being raised by the parties. For instance, the majority
      periodically criticizes Novak for failing to object. In one instance, the majority implies that
      Novak did not object to leading questions (which are not set forth) (supra ¶ 18 n.3), but,
      typically, the majority does not even state what the objection should have been. In another
      instance, the majority criticizes Novak for objecting a few questions too late (even though
      his objection was overruled). Supra ¶ 14. When to object, of course, is solely a matter of trial
      strategy, and this court’s previous position had always been that it will not second-guess
      matters of trial strategy, even when being asked to adjudicate an ineffective assistance of
      counsel claim. People v. Manning, 241 Ill. 2d 319, 333-34 (2011). Now, apparently, the court
      will not only second-guess trial strategy, it will even do so in the statement of facts. The
      majority frequently does not state what the objection should have been, or why it believes
      the objection would have been successful, so it is difficult to even craft a response to its
      critiques.
¶ 138      Further, Austin has raised no issue whatsoever about the manner in which Novak


                                                  -32-
      examined witnesses and has not raised a single instance in which he believed that Novak
      should have objected. This is not part of Austin’s per se conflict of interest argument, nor is
      it part of his ineffective assistance of counsel argument. Moreover, it is not even part of the
      majority’s analysis. When the majority sets forth its reasons for reversing, it makes no
      mention of Novak not objecting often enough.8 If Austin is raising no issue about the
      frequency of Novak’s objections, and that plays no part in the majority’s analysis, then why
      is the majority sprinkling these critiques throughout its statement of facts? It seems that the
      only purpose this serves is to prejudice the reader against Novak before the reader gets to the
      court’s analysis. A different conclusion might be possible if the court also highlighted
      examples of the prosecutor failing to object or noted the many instances of effective
      lawyering by Novak. Failing that, what possible conclusion is there other than that the court
      wants to paint Novak in as negative a light as possible?
¶ 139      Most of the majority’s critiques of Novak are baseless, anyway. First, it goes without
      saying that a judge could take the transcript in any criminal case and, with all the time in the
      world and not in the heat of trial, find instances in which an attorney could have objected,
      could have objected earlier, or let a leading question go by. Since when has that ever meant
      that an attorney is not functioning as defense counsel? It is a cardinal rule that courts should
      not, with the benefit of hindsight, second-guess the strategic decisions of defense counsel.
      People v. Jacobazzi, 398 Ill. App. 3d 890, 922 (2009). Moreover, this was not a jury trial in
      which there is a danger that the trier of fact will be improperly swayed. Rather, it was a bench
      trial, at which the judge is presumed to consider only relevant, competent testimony. People
      v. Kerwin, 159 Ill. 2d 436, 446 (1994).
¶ 140      Let us now look more closely at a few of the majority’s complaints. The majority
      complains that Novak did not object soon enough when the prosecutor was asking Becky a
      number of questions about Austin’s alleged admission at the police station. The majority
      suggests that these questions were improper because Becky said that she had not been
      present. Supra ¶ 39. However, the majority immediately demonstrates the error of its own
      statement by setting forth questions from the transcript showing that the prosecutor was not
      asking Becky any questions that would have required her personal knowledge about the
      incident. Rather, he was asking her about her own review of the police report and
      conversations that she had with her husband and Austin about the incident. Novak objected
      to this line of questioning on hearsay grounds, but the court overruled his objection. The
      majority suggests that Novak could have objected a few questions earlier, but what difference
      would that have made? What is the majority suggesting here, that if Novak would have had
      an objection overruled a few questions earlier he would have been a defense attorney, but
      since he waited a few questions too long he was a GAL? And, if that is not what the majority
      is suggesting, then why include this criticism at all? Further, not only did the trial court


               8
               If the majority did rely on this, it would be wholly improper, as Austin has made no such
       argument. In People v. Givens, 237 Ill. 2d 311, 323-25 (2010), this court very clearly said that it
       would not search the record for unargued or unbriefed reasons to reverse a trial court’s judgment.
       Doing so would have the effect of transforming this court’s role from that of jurist to that of
       advocate. Id. at 324.

                                                  -33-
        overrule Novak’s objection, but the testimony that came out was actually helpful to Austin.
        All that the prosecutor’s questions accomplished were to once again allow Becky to say both
        that the police were being nasty and calling Austin a liar and that Austin denied confessing.
¶ 141        Surely the majority knows that just because an attorney can object does not mean that an
        attorney should object. Often cross-examination accomplishes nothing more than allowing
        the witness to go over his or her testimony again, further burning it into the brain of the trier
        of fact. Clearly it is proper strategy for an attorney to forgo objections that he could make if
        he believes that the testimony is helping his side. Here, the answers Becky was giving were
        helpful to the defense, so there is no justification for the majority’s criticisms of Novak.9 Is
        it now the position of the Illinois Supreme Court that an attorney should make every
        objection that the law allows, even when the testimony coming from the stand is helpful to
        that party’s case? And does the court feel so strongly about this that it is worth interrupting
        its statement of facts to point it out?
¶ 142        The majority immediately follows the above critique by once again criticizing Novak for
        failing to object to testimony that was helpful to his case. The majority sets forth several
        pages of transcript in which the prosecutor was questioning Becky about previous statements
        that she made that she believed that Jonathan and Dillon had been abused before being
        placed in her home. Supra ¶¶ 41-44. She confirmed to the prosecution that she had this belief
        and that she felt that it was important that DCFS be made aware of the information. The
        prosecutor then attempted to determine whether she had any similar knowledge with respect
        to Willie. As the majority notes, the trial judge eventually suggested that the prosecutor move
        along. This in no way means, however, that Novak should have been objecting. Obviously,
        the defense was hoping to convey that the sexual knowledge and allegations of the victims
        were based on experiences that they had before being placed in Jim and Becky’s home.
        Indeed, Austin is relying on that very point to try to obtain a reversal of his conviction. In his
        reasonable doubt argument, Austin argues that Dillion’s claims “were far from spontaneous,
        and he had a source of precocious sexual knowledge wholly unrelated to his time at the
        M’s.” (Emphasis added.) Becky’s answers on cross-examination were supportive of this
        point, and the prosecutor failed to dislodge her from her statements. But, apparently, the only
        proper strategy for Novak to employ would have been to object to questions that were
        eliciting testimony helpful to his side.
¶ 143        The majority also seems to find fault with Novak for conceding in his closing argument
        that this was a “tough case” (after editorializing that the prosecutor’s argument was
        “forceful” but that Novak’s was not). Supra ¶¶ 52, 56. But, Novak needed to have credibility
        in his closing argument. What was he supposed to say, that a case in which three witnesses
        are accusing your client of sexual abuse and two witnesses are saying that your client
        confessed to the crime is a slam dunk for acquittal? How would that have gone over with the
        trial court?
¶ 144        I truly regret having to divert the focus of this dissent from the important legal issues


                9
                  As we will see, this is just one example out of many of either Austin or the majority
        criticizing Novak for proper and effective lawyering.

                                                  -34-
        before the court. The above discussion is necessary only because the majority has chosen not
        to simply set forth a narrative statement of the facts relevant to the issues before the court.
        It is unfortunate that a majority of this court believes that it is appropriate in a statement of
        facts to second-guess an attorney’s trial strategy on matters not being raised by the parties.

¶ 145                                   B. Novak Was Not a GAL
¶ 146       On most issues that come before the court, a reasonable argument can be made on both
        sides, and there is legitimate room for disagreement. Whether Novak served as a GAL in this
        case is not one of those issues. The only legitimate conclusion that can be drawn from the
        record is that Novak served only as a defense attorney. As the majority concedes, a GAL is
        appointed by the court. See 705 ILCS 405/2-17(1), (3) (West 2010). In a delinquency
        proceeding, a GAL is appointed only if the court makes one of two statutory findings: (1)
        there may be a conflict of interest between the minor and his parents or other custodian; or
        (2) it is otherwise in the minor’s best interests that a GAL be appointed. 705 ILCS 405/2-
        17(3) (West 2010). The majority claims that it makes its determination of whether Novak
        functioned as a GAL by “turn[ing] to the record” (supra ¶ 87), but unless the majority can
        point to the page in the record where the trial court made the requisite statutory finding and
        appointed Novak a GAL, the discussion should end here. The record clearly shows that
        Novak was hired by Austin and Ricky’s parents to defend the misdemeanor allegations
        against Austin and Ricky, and he was never appointed as a GAL. Nor did either the appellate
        court or the majority cite any authority for the proposition that an attorney can imagine
        himself into the role of a GAL or become one in any other way besides a court appointment.

¶ 147                      C. There Was No Per Se Conflict of Interest
¶ 148     Once we accept the obvious truth that Novak did not serve as GAL in this case, we can
      stop talking about per se conflicts of interest. As this court has clearly explained, and as the
      majority acknowledges, a per se conflict of interest exists where “certain facts about a
      defense attorney’s status engender, by themselves, a disabling conflict.” (Emphasis added.)
      People v. Taylor, 237 Ill. 2d 356, 374 (2010); People v. Hernandez, 231 Ill. 2d 134, 142
      (2008). In other words: “[w]hen a defendant’s attorney has a tie to a person or entity that
      would benefit from an unfavorable verdict for the defendant, a per se conflict arises.”
      Hernandez, 231 Ill. 2d at 142; People v. Janes, 168 Ill. 2d 382, 387 (1995); People v.
      Spreitzer, 123 Ill. 2d 1, 16 (1988). Or, as the appellate court has explained, per se conflicts
      exist where defense counsel has professional commitments to others clearly antagonistic to
      the interests of the accused. People v. Claybourn, 221 Ill. App. 3d 1071, 1080 (1991).
¶ 149     Applying the above law, how can there possibly be a per se conflict of interest in this
      case if Novak was never appointed GAL? As we have clearly explained, facts about the
      attorney’s status, all by themselves, create per se conflicts of interest. Here, Novak’s only
      status was that of a defense attorney, hired by Austin’s parents, to represent Austin in a
      delinquency proceeding. Novak did not have a tie to any person or entity who would have
      benefitted from an unfavorable verdict for Austin (see Hernandez, 231 Ill. 2d at 142); nor did
      he have professional commitments to people who had interests antagonistic to Austin’s (see

                                                  -35-
      Claybourn, 221 Ill. App. 3d at 1080). Novak’s sole professional commitment was to Austin
      and his brother, and, as Novak himself explained on the record, he had a duty to no one but
      Austin and his brother.
¶ 150     This court has previously rejected a defendant’s attempt to rely on the per se conflict of
      interest rule when the requisite status was not present. In People v. Morales, 209 Ill. 2d 340
      (2004), the defense attorney also represented a person, Hernandez, who was a potential
      witness against the defendant. Moreover, some of Hernandez’s out-of-court statements about
      the defendant were admitted into evidence at the defendant’s sentencing. We rejected the
      defendant’s claim that this was a per se conflict of interest because, “the fact remain[ed] that
      [Hernandez] was never a witness. Thus defense counsel never assumed the status of attorney
      for a prosecution witness.” Id. at 346. The exact same analysis should be applied here. The
      fact remains that the court never appointed Novak a GAL, and thus he never assumed the
      status of a GAL.
¶ 151     The State quite sensibly responded to Austin’s wholly improper request that this court
      issue an advisory opinion on a set of facts not before the court by pointing out that “[t]he
      question is not whether Novak improperly assumed two conflicting roles, but whether he
      fulfilled his one and only role—that of defense counsel—appropriately.” The State notes that,
      even if Novak misperceived his role, that clearly does not transform this into a per se conflict
      case: “[r]egardless of how respondent’s counsel perceived his role, it is illogical to claim that
      counsel was conflicted in executing two different roles when he was not assigned both roles.”
      Thus, the State had it exactly right when it stated that, “[r]espondent’s arguments directed
      to the propriety of hybrid representation therefore invite the Court to engage in a purely
      hypothetical exercise.”
¶ 152     The majority does not respond to the State’s argument on this point, but, clearly, the State
      is correct. Assume for the sake of argument that a defense attorney in a delinquency
      proceeding misperceives his role as more like that of a GAL. Which of these questions better
      describes the issue facing the court: (1) Did the attorney misunderstand the role of a defense
      attorney in a delinquency proceeding, and, if so, did that misperception prejudice the
      defendant? or (2) Did the attorney misunderstand the role of a defense attorney in a
      delinquency proceeding, and, if so, did this misperception transform the attorney into a GAL,
      such that a per se conflict of interest arose? Is it not obvious that it is the former? How can
      an attorney’s misperception of the role of a defense attorney in a delinquency proceeding
      give the attorney the status of a GAL, which is a position that requires a court appointment?
      And, if the attorney does not have the status of a GAL, then there is no hybrid representation
      and no per se conflict of interest. By eliminating the status component of the per se conflict
      of interest rule, the majority has seriously undermined that entire body of case law and
      opened the door to the possibility that the courts will begin to find per se conflicts based on
      nothing other than an attorney’s “mindset” (supra ¶ 94). Is the “mindset” holding relevant
      only in this context, or can it be applied in any per se conflict of interest situation? If there
      is any limiting principle on this holding, the majority should say what it is.




                                                 -36-
¶ 153                    D. Novak Functioned Solely As a Defense Attorney
¶ 154      As I stated above, I reject out of hand the notion that a per se conflict of interest between
      an attorney’s duties as GAL and defense attorney can arise in a case in which the attorney
      was not a GAL. Assuming the majority’s position for the sake of argument, however, Austin
      still is not entitled to relief because the record is unmistakably clear that Novak functioned
      solely as a defense attorney. We got to the point we are at today—with Austin requesting an
      advisory opinion on an issue not before the court and multiple entities joining in an amicus
      curiae brief on an issue not before the court—as a result of a surprisingly brief analysis by
      the appellate court. This is the entirety of the appellate court’s analysis on this point:
                “Although the trial court never expressly appointed Novak as guardian ad litem, both
                the court and Novak himself conceived his role as that of a guardian ad
                litem—representing the minors’ and society’s best interests[10]—rather than that of
                a traditional defense attorney. Accordingly, we treat the issues raised by respondent
                as though the trial court formally appointed Novak as guardian ad litem.” 403 Ill.
                App. 3d at 683-84.
      In other words, the appellate court was not the slightest bit concerned with looking at how
      Novak actually performed in this case. All that the appellate court needed to look at was the
      trial court’s comment and the brief speech that Novak gave before the start of the
      adjudicatory hearing. The appellate court apparently believed that these comments show that
      Novak so fundamentally misunderstood the proper role of a defense attorney in a
      delinquency proceeding that he, essentially, at that moment, became the exact equivalent of
      a GAL, such that the court needed to determine whether a disabling per se conflict of interest
      arose.11
¶ 155      The majority’s position is somewhat more reasonable. The majority identifies the issue
      not so much as how Novak conceived his role, but as how he actually functioned during the
      proceeding. The majority notes that Austin argued that he was deprived of his constitutional
      right to counsel in his defense because Novak “performed less as a defense attorney and more
      as a guardian ad litem.” (Emphasis added.) Supra ¶ 63. The majority states that, “[w]e must
      still consider whether it is constitutionally and statutorily permissible for a single attorney
      to function as both defense counsel and GAL when representing a minor in a delinquency
      proceeding” (emphasis added) (supra ¶ 65) and later concludes that, while Novak was not
      actually appointed as GAL, he “functioned [as one] in the case at bar” (emphasis added)
      (supra ¶ 87). Further, the majority acknowledges that the problem arises only when counsel
      “attempts to perform the role of GAL as well as defense counsel” (emphasis added) (supra

                10
                     Neither the trial court nor Novak said that Novak was representing society’s best interests.
                11
                   In one sense, however, the appellate court’s error is more understandable than the
        majority’s because the appellate court did not acknowledge or discuss the status component of the
        per se conflict of interest rule. The appellate court also did not find that a per se conflict of interest
        existed, so it might have failed to appreciate the disruption to the law that would occur by ignoring
        the status component. By contrast, the majority does recognize the status requirement (supra ¶ 80),
        but then inexplicably fails to enforce it.

                                                       -37-
      ¶ 84), and thus concludes that it needs to make a “realistic appraisal of defense counsel’s
      professional relationship to someone other than the defendant” (emphases added) (internal
      quotation marks omitted) (supra ¶ 83).
¶ 156     Unfortunately, however, once it moves onto the analysis, the majority does not do any
      of the things it promised to do. As did the appellate court, the majority focuses almost
      exclusively on the speech that Novak gave before the hearing even started. The majority does
      not consider how Novak functioned during the proceeding, does not cite examples of him
      attempting to perform the role of GAL, and does not make a realistic appraisal of his
      professional relationships to other persons. Instead, the majority changes the focus entirely
      and claims that it is reversing not based on how Novak functioned at trial but rather on
      Novak’s “mindset” prior to trial and the “tone” of his representation. Supra ¶ 94. The
      majority does not explain the disconnect between the law it sets forth and the law it applies.
      Except for the trial court’s statement and Novak’s brief speech, the only things that the
      majority points to in trying to make the case that Novak functioned as a GAL rather than as
      a defense attorney are: (1) Novak’s failure to file a motion to suppress that would have had
      no chance of succeeding (supra ¶ 99); and (2) Novak’s pursuing of a line of questioning that
      allowed him to make a more effective closing argument.
¶ 157     In making its case that Novak functioned as a GAL rather than as a defense attorney, the
      majority relies on four things: (1) the trial court’s statement to Austin’s parents that Novak
      represented what was in the best interests of Austin and Ricky and that this may or not be
      what the minors or their parents thought was in the minors’ best interests; (2) the brief speech
      that Novak gave before the adjudicatory hearing began; (3) Novak’s failure to file a motion
      to suppress Austin’s statement to the police; and (4) Novak eliciting testimony from Austin’s
      parents that they were opposed to child sexual abuse and that they would accept the
      government’s help in dealing with it if they believed that it happened, and then relying on
      this point in closing argument. After explaining why these things did not make Novak the
      functional equivalent of a GAL, I will do what the majority promised, but failed, to
      do—consider how Novak actually functioned in the proceeding and make a realistic appraisal
      of Novak’s professional relationship to people other than Austin.
¶ 158     As for the trial court’s statement, I find it largely irrelevant. No matter what the trial court
      thought Novak’s role should be, as long as Novak functioned as a defense attorney for
      Austin, then Austin could not have suffered any prejudice from the trial court’s statement.
      Again, as even the majority concedes, the proper focus here is on how Novak functioned in
      the case. Moreover, the trial court’s description of what it viewed Novak’s role to be was not,
      as the majority claims, “the classic description of a guardian ad litem” (supra ¶ 90). Indeed,
      the classic description of a GAL is given in the majority’s own opinion, where the majority
      explains that, “ ‘[a] guardian ad litem functions as the “eyes and ears of the court” and not
      as the ward’s attorney.’ ” Supra ¶ 69 (quoting In re Mark W., 228 Ill. 2d 365, 374 (2008)).
      The courts have also held that a GAL has a duty to consider society’s interests as well as the
      minor’s. See In re B.K., 358 Ill. App. 3d 1166, 1171 (2005); In re R.D., 148 Ill. App. 3d 381,
      387 (1986). Thus, although the court stated that Novak would represent the best interests of
      the minors, the State had it exactly right when it argued that, “a best-interest-oriented defense
      counsel is not the same thing as a GAL, as counsel’s loyalties lay firmly and solely with his

                                                  -38-
      juvenile client.” And that is exactly where Novak’s loyalties were. Novak stated that,”I have
      duty to these two boys, nobody else.” So, even if the court erred in stating that Novak
      represented the minors’ best interests, that in no way made Novak the equivalent of a GAL.
¶ 159     We can now turn to Novak’s statement to the court that was the entire basis for the
      appellate court’s conclusion that Novak was the functional equivalent of a GAL and almost
      the entire basis for the majority’s same conclusion. The majority focuses largely on the fact
      that Novak stated that he, like the State, the court, and Austin’s parents, was seeking the truth
      in this matter. To say the least, I find it very interesting that both Austin and the majority
      seem to equate the word “truth” with Austin’s guilt. A defense attorney saying that he is
      seeking the truth could not be more common.12 This does not mean that he is aligning
      himself with the State. Truth is not the special province of the prosecution.
¶ 160     Notably, although Novak stated that everyone shared the goal of seeking the truth, he
      never even hinted that he and the State had the same view of the truth, and his entire defense
      case was built around trying to disprove the prosecution’s case. Novak stated that the boys
      had consistently denied the allegations, that it was a contested hearing, that the defense
      disputed the prosecution’s claim that Austin confessed, and that he had “grave doubts” that
      the abuse occurred. Novak called two of Austin’s siblings and both of Austin’s parents to the
      stand to testify that they either did not see any sexual activity or that they did not believe any
      sexual activity had occurred. When Austin’s father testified, Novak elicited testimony that
      Austin had not confessed any acts to the police. In his closing argument, Novak argued that
      the State had not proved his clients’ guilt beyond a reasonable doubt. Novak argued that the
      accusers had contradicted themselves, that they lacked credibility, and that their statements
      were not worthy of belief. Clearly, the “truth” that Novak was trying to establish was that the
      acts did not occur. The majority claims that “in context” the word truth refers only to
      Austin’s guilt. Supra ¶ 98. If an entire defense case built around showing that the abuse did
      not happen is not “context” then I do not know what is.
¶ 161     The majority also objects to Novak: (1) stating that Austin’s parents’ objective was to
      learn the truth; and (2) eliciting testimony that the parents objected to child sexual behavior
      and would want to put a stop to it if it was happening.13 This is yet another example of the
      majority criticizing Novak for effective lawyering. As the majority’s own opinion
      demonstrates (supra ¶¶ 53-55), Novak used these points to try to win an acquittal for Austin.
      In his closing argument, Novak argued that, because Austin’s parents were opposed to child
      sexual behavior “in the strongest possible terms,” and that they wanted to know if it was


               12
                 In Johnnie Cochran’s opening statement in the O.J. Simpson trial, he stated that “we are
       now embarked upon a search for justice, this search for truth, this search for the facts,” and “[y]ou
       have this rare opportunity, it seems to me, to be participants in this search for justice and for truth”
       (Emphases added.) http://articles.latimes.com/1995-01-26/news/mn-24705 _1_opening-statement.
               13
                 Austin does not rely on Novak eliciting this testimony, nor does he make any argument
       with respect to Novak’s closing argument. Again, in Givens, this court unanimously held that it is
       not appropriate for a reviewing court to search the record for unargued and unbriefed reasons to
       reverse a trial court’s judgment. Givens, 237 Ill. 2d at 323. It is not clear what has changed.

                                                    -39-
      happening so that they could put a stop to it, the judge should find them credible when they
      testified that they questioned Austin and Ricky and did not believe that the events had
      happened. Clearly, the parents believed that the truth was that Austin and Ricky were
      innocent, and Novak specifically argued that, because they were the type of people who
      would put a stop to these acts if they were happening, the judge should be persuaded by the
      fact the parents questioned Austin and Ricky over and over again and did not believe that any
      abuse had occurred.
¶ 162     Novak was in a tough position, having to argue that the court should find Austin’s
      parents credible. Obviously, the trier of fact will know that parents are biased in favor of their
      children. Novak had to do something to boost the parents’ credibility. What else could he
      have done? Does the majority believe that Novak would have been more effective simply
      arguing, “they’re his parents; take their word for it”? The testimony that Novak elicited in
      no way harmed Austin; its only effect was to allow Novak to make a more effective closing
      argument. Does the majority honestly believe that Novak’s intention was anything other than
      this? Again, not even Austin argued that this wholly proper defense strategy meant that
      Novak was acting as a GAL. Once Novak’s statement prior to trial, and Novak’s questioning
      of Austin’s parents, are put in their proper context, it is clear that saying that the parents
      “want[ed] to know the truth” in no way made Novak the functional equivalent of a GAL.
¶ 163     The majority also finds fault with Novak for saying that he believed the acts needed to
      stop if they had happened and that “[a]n intervention is not inappropriate by way of
      government to help these boys if such things happened.” Of course Novak believed that the
      child molestation should stop if it was occurring. He did not check his fundamental human
      decency at the door when he agreed to represent Austin and Ricky, and this statement in no
      way meant that he was not going to provide them with a proper defense. As for Novak’s
      belief that an intervention by way of government was appropriate to help the boys if the acts
      had occurred, how does that mean that Novak was not functioning as a defense attorney? A
      lawyer’s job as advocate is to “zealously assert[ ] the client’s position under the rules of the
      adversary system.” Illinois Rules of Professional Conduct of 2010, Preamble: A Lawyer’s
      Responsibilities ¶ 2. There is no requirement that a defense attorney have the mindset that
      state action is not appropriate if his client committed the crime. Surely the majority does not
      believe that attorneys who represent people such as Richard Speck or John Wayne Gacy go
      into trial with the belief that, even if their clients committed the crime, they deserve no
      punishment. Here, it does not matter at all that Novak believed that a government
      intervention was appropriate if the boys committed the crime if Novak did his job of
      zealously asserting his clients’ position under the rules of the adversary system. His clients’
      position was that they did not do the acts alleged, and Novak zealously asserted that position.
      His entire defense case was built around showing that the acts did not happen, and he argued
      to the court that the State had not established guilt beyond a reasonable doubt. The majority
      notes that Austin argued that he was entitled to an attorney who: (1) gave him his undivided
      loyalty; (2) zealously safeguarded his rights and confidences; and (3) acted in accordance
      with his client’s wishes. Supra ¶ 63. Where is there any evidence that Novak failed to do
      these things?
¶ 164     The majority also complains that, when Novak was explaining why he was representing

                                                 -40-
      both Austin and Ricky, when he might not do so in an adult case, Novak stated that, “I don’t
      view such a proceeding as adversarial as it might be if it were an adult case.” See supra ¶ 92.
      But the majority agrees with Novak. The majority specifically states that, “a delinquency
      trial is not as adversarial as a criminal trial.” Supra ¶ 86. Clearly, then, there is nothing in
      Novak’s statement that rendered him the functional equivalent of a GAL, or that in any way
      meant that he was not going to fulfill his role as defense counsel.
¶ 165      The only other thing that the majority points to in trying to make the case that Novak
      functioned as a GAL rather than as a defense counsel is that Novak never attempted to
      suppress Austin’s statement to the police. Notably, however, the majority refuses to say
      whether it believes that such a motion would have had any chance of succeeding. And, if the
      motion had no chance of success, then it is illogical to claim that Novak was not functioning
      as defense counsel by failing to file it.
¶ 166      The appellate court concluded that such a motion likely would not have succeeded. 403
Ill. App. 3d at 682-83. The appellate court pointed out that in In re G.O., 191 Ill. 2d 37
      (2000), this court upheld a 13-year-old juvenile’s confession as voluntary when he was
      interrogated by the police, alone, at 3:30 a.m. The juvenile had been in custody for several
      hours before the questioning commenced. This court held that the relevant factors to consider
      are the respondent’s age, intelligence, background, experience, mental capacity, education,
      and physical condition at the time of the questioning, the legality and duration of the
      detention, the duration of the questioning, and any physical or mental abuse by the police,
      including the existence of threats or promises. Id. at 54. The court also held that, when a
      juvenile’s confession is involved, a significant factor to consider is whether the juvenile had
      an opportunity to confer with an adult concerned with his welfare. Id. at 55. The G.O. court
      held that the factors supported finding G.O.’s confession voluntary, even though he did not
      have a concerned adult with him. Id. at 56-57.
¶ 167      The appellate court noted that the circumstances here are less extreme than in G.O.
      Austin is three years older than G.O. was, he arrived at the Paxton police station voluntarily,
      and he was questioned in the presence of his father. 403 Ill. App. 3d at 683. The majority
      argues that Novak could have brought out the fact that Austin had a learning disability.
      However, there is no indication that Austin had any trouble understanding the police’s
      questions, and he had his father by his side the whole time. Even had this fact been brought
      out, the factors would still clearly weigh in favor of finding the admission voluntary.
      Moreover, we know for a fact that the trial court would have denied the motion. When
      Austin’s subsequent attorney argued that Novak had been ineffective for failing to move to
      suppress the statement, the trial court rejected the argument out of hand:
                    “With respect to the Motion to Suppress, I believe, the State’s comments are
               correct. This was not a custodial interrogation. The Respondent Minor’s father was
               there, and the testimony was quite clear that the interview was terminated in mid-
               sentence or in the middle of the interview by the father at the point that the Minor
               was admitting in [sic] some misconduct, as alleged in this case. So, I don’t know how
               it is ineffective [not] to file a Motion to Suppress under those circumstances. It was
               not a custodial interrogation, and, in fact, the Minor and his father terminated the
               questioning in mid-sentence practically.”

                                                -41-
      The State argued in the trial court that, “it is not ineffective assistance of counsel to choose
      not to file a motion which had no merit and no hope of success.” I would add that failing to
      file such a motion also does not mean that an attorney was not functioning as defense counsel
      in the case. Throughout its opinion, the majority refuses to give Novak the benefit of the
      doubt about anything, and everything he did is portrayed in the worst possible light. From
      the majority’s perspective, it cannot be that, as a veteran criminal defense attorney of 30
      years’ experience, Novak knew that such a motion had no chance of success. Rather, it had
      to be that he was functioning as a GAL instead of as a defense attorney.
¶ 168      Moreover, the defense’s position in this case was that Austin did not confess and
      therefore there was no statement to suppress. While the law does allow someone to move to
      suppress a statement that he denies making (see People v. Norfleet, 29 Ill. 2d 287, 289-91
      (1963)), surely the majority can appreciate the practical difficulty, from a credibility
      standpoint, of first arguing that your client confessed only because of overbearing police
      conduct, and then presenting a case to that same judge that your client never confessed. Here,
      it is entirely possible that Novak knew that the motion had no chance of success and that
      there was no point in pursuing it, especially if he was going to present a case that there was
      no confession. This has previously been the type of strategic decision that this court would
      never second guess.
¶ 169      Now let us turn to a consideration of how Novak actually functioned in the case.
      Although the majority failed to do so, it asserts that we must make “ ‘a realistic appraisal of
      defense counsel’s professional relationship to someone other than the defendant under the
      circumstances of each case.’ ” Supra ¶ 83 (quoting People v. Daly, 341 Ill. App. 3d at 376).
      Here, Novak’s only professional relationship was as a defense attorney hired to represent the
      misdemeanor allegations against Ricky and Austin. What are these other professional
      relationships to which the majority refers? The majority also claims that the record contains
      “strong evidence” that Novak was not acting as defense counsel in this case.14 Supra ¶ 101.
      Really? Novak zealously pursued his clients’ position that they did not commit the charged
      offenses. He cross-examined the State’s witnesses, he put on witnesses to dispute the State’s
      version of events, and he forcefully argued that the State had not met its burden of proof.
      That sounds like a defense attorney. Here, I would turn the majority’s statement around on
      it and ask where is the “strong evidence” that Novak was functioning as a GAL in this case
      or that he was “attempt[ing] to fulfill the role of GAL” (supra ¶ 86)? Where is there any
      evidence that he was acting as the eyes and ears of the court, that he was betraying client
      confidences, was more interested in the best interests of society, or went against his clients’
      expressed wishes? The majority seems to suggest that, no matter how effective Novak was,
      if it can find any examples of how he could have done a better job, this means that he was
      functioning as a GAL. This is a complete non sequitur. In any criminal case, with the benefit
      of hindsight and the pressure of trial off, a court can always find examples of things that an

               14
                 The majority contradicts itself, however, by also stating that the record “clearly” shows
       that Novak was functioning as defense counsel. Supra ¶ 88. So, according to the majority, the record
       contains strong evidence that Novak was not functioning as defense counsel, but it also shows that
       he clearly was functioning as defense counsel. Which is it?

                                                  -42-
      attorney could have done better. How is that in any way relevant to determining whether the
      attorney was functioning as a GAL?
¶ 170     Let us also consider Novak’s most important strategic decision as defense
      counsel—allowing the State to present the testimony of the accusers by way of videotape.
      Although the majority does not rely on this as support for its conclusion that Novak was not
      functioning as a defense attorney, this was a principal reason that Austin argued both that
      Novak was ineffective and that Novak was so conflicted in executing both the role of GAL
      and defense counsel that reversal was required without proof of prejudice. This is another
      example of Novak being criticized for effective lawyering.
¶ 171     Novak conceded that he was giving up Austin’s and Ricky’s right to cross-examine the
      accusers, but he explained that he had two strategic reasons for doing so: (1) videotaped
      testimony is less persuasive than live testimony; and (2) if Novak agreed to proceed this way,
      the State would agree to recommend probation if the minors were adjudicated delinquent.
      One only needs to review the testimony of the accusers as set forth in the majority opinion
      to see what a smart choice this was. On the videotape, the accusers both contradicted
      themselves and told stories that came across as ridiculous on their face. By proceeding by
      way of videotape, Novak already had the accusers coming across as less than credible, and
      he was giving the State no opportunity to rehabilitate them. And Novak’s strategy worked
      flawlessly. As the majority concedes, the trial court found that Willie was not credible,
      Jonathan was only slightly more credible, and that Dillon’s testimony was “suspect.” Thus,
      the trial judge found that the testimony, by itself, was insufficient to support an adjudication,
      and he acquitted Ricky entirely.15 And, as the judge explained, he adjudicated Austin
      delinquent only because he found that his admission to one of the acts was proved beyond
      a reasonable doubt and that the admission, together with the State’s other evidence, was
      sufficient to adjudicate Austin delinquent.16 The clear implication of the trial court’s
      statement is that, had Austin not confessed, he would have been acquitted too.
¶ 172     Austin argues that, had Novak not agreed to allow the State to proceed by way of
      videotape, he could have eroded the credibility of his accusers through cross-examination.
      But their credibility was already eroded to the point that it was insufficient, by itself, to
      support a delinquency adjudication. What more could Novak have hoped to achieve? The far
      greater risk, as he explained, was that the accusers would come across as more credible and
      believable in court. Also, Novak would have run the risk that, after being prepared to testify
      by the State, the accusers would no longer contradict themselves or tell unbelievable stories.
      The State explained as much at the hearing on Austin’s motion for a new trial:
                   “So, Attorney Novak was confronted with a decision of allowing that in as
               checkered as it was or requiring us to put on those witnesses. Your honor, I submit


               15
                 One suspects that Ricky is not losing too much sleep over the constitutionally defective
       assistance of counsel he received from Novak.
               16
                The act that Austin admitted to was letting Dillon perform oral sex on him. This act was
       corroborated by Dillon’s testimony.

                                                 -43-
               that, if we put on those witnesses that could have, that could have resulted in even
               more damning evidence against Ricky M[.] and Austin M[.] and could have put us
               in a position to cure the inconsistencies, which were apparent in the videos.”
¶ 173     Novak’s decision was clearly wise from a strategic standpoint, and it also shows that he
      was acting as a defense counsel and not as a GAL. Again, he allowed the State to present
      testimony that was contradictory and, in many instances, unbelievable on its face. This could
      only have been a good thing as far as seeking an acquittal was concerned. If he were really
      just interested in finding out exactly what happened, because of a duty to society, he
      obviously would have wanted to have the accusers testify in court so that he could probe all
      of the inconsistencies in their stories and try to get to the bottom of what really happened,
      even if that meant that they came across as credible and his clients were adjudicated
      delinquent. But that is not what happened, because Novak was a defense attorney seeking an
      acquittal.
¶ 174     The second part of Novak’s strategy worked when Austin received a sentence of
      probation. Again, the State promised to recommend a sentence of probation in exchange for
      Novak allowing the State to present the accusers’ testimony by way of videotape. The trial
      judge explained that he was sentencing Austin to probation only because he felt bound to
      honor the agreement that Novak entered into with the State. He felt bound because he had
      not explained on the record that he would not be bound by the agreement. The clear import
      of the trial court’s words is that he would have preferred to give Austin a more severe
      sentence.17 So, both of Novak’s strategic decisions for allowing the State to proceed by way
      of videotape came into play, and both of Novak’s strategies worked out exactly as he had
      planned.
¶ 175     To sum up, then, when Novak was hired to represent Austin and Ricky, they stood
      accused of committing multiple sex offenses against multiple victims. Directly as a result
      of the strategic decisions Novak made as defense counsel, Ricky was acquitted entirely, and
      Austin was adjudicated delinquent only because he admitted to one of the acts that Dillon
      accused him of. Austin then received a sentence of probation, when the trial judge clearly
      believed that he should receive a more severe sentence, again solely because of a strategic
      decision made by Novak. And this is what a majority of the Illinois Supreme Court considers
      to be a complete denial of counsel in one’s defense. For some reason, in considering whether
      Novak functioned as a defense attorney in this case, the majority focuses not at all on the
      strategic decisions that Novak made that worked flawlessly, but only on a strategy that he did
      not pursue that had no chance of succeeding.




               17
                 By the time Austin was sentenced, a sex offender evaluation had been completed and the
       social worker who completed the evaluation determined that Austin was a high risk to reoffend and
       that he identified strongly with many of the characteristics of psychopathy or antisocial behavior.
       Based on this evaluation, the probation officer who completed the presentence report recommended
       that Austin be remanded to the Illinois Department of Corrections and ordered to a residential sex
       offender treatment facility.

                                                  -44-
¶ 176                           III. The Effect of Today’s Decision
¶ 177      Perhaps realizing the potentially enormous can of worms it has opened with its automatic
      reversal rule, the majority takes pains at the end of its opinion to limit the scope of its
      decision. The court throws in the phrases “[b]ased on the facts of this case” (supra ¶ 101) and
      “under the specific facts of this case” (supra ¶ 111) when describing its holding. This court,
      however, does not issue fact-specific Rule 23 orders. We take questions of general
      importance and issue binding, precedential opinions for all courts in this state to follow. In
      this regard, Justice Scalia’s observation on the proper role of the Supreme Court vis-a-vis all
      lower courts seems equally applicable to the role of this court vis-a-vis the lower courts of
      Illinois:
                   “The Supreme Court of the United States does not sit to announce ‘unique’
               dispositions. Its principal function is to establish precedent—that is, to set forth
               principles of law that every court in America must follow. As we said only this Term,
               we expect both ourselves and lower courts to adhere to the ‘rationale upon which the
               Court based the results of its earlier decisions.’ Seminole Tribe of Fla. v. Florida, 517
U.S. 44, 66-67 (1996) (emphasis added). That is the principal reason we publish our
               opinions.” United States v. Virginia, 518 U.S. 515, 596 (1996) (Scalia, J., dissenting).
¶ 178      And what are these “specific facts” to which the court refers? The record shows that
      Novak performed effectively as defense counsel, employing strategies leading directly to an
      acquittal for one client and a sentence of probation for the other, but the majority holds that
      the client who received probation is entitled to an automatic reversal and a new trial, with
      no showing of prejudice, simply because it found evidence in the record that the attorney had
      a best interests “mindset” or tried the case with the wrong “tone.” Surely my colleagues do
      not mean to suggest that they would deny the same relief to the next juvenile adjudicated
      delinquent who can point to evidence in the record showing that his attorney had a best
      interests mindset. And there is no question that, in any other similar case that comes before
      the courts, the attorney will have been less effective than Novak. You cannot get much more
      effective than obtaining an acquittal for the client who did not confess and a sentence of
      probation for the one who did. The majority must realize that every recently adjudicated
      juvenile will have his or her attorney scouring the record for the words “best interests” so that
      he or she may also obtain the automatic reversal and new trial to which the law now entitles
      them. Is there some principle under which my colleagues believe that they could grant Austin
      relief, but then deny that same relief to everyone else? If they believe that this decision is sui
      generis, then it is incumbent upon them to explain how, as the lower courts will have to
      begin applying this decision.

¶ 179                                       IV. Corpus Delicti
¶ 180       Before concluding this dissent, I wish to briefly address the argument of Justices Freeman
        and Karmeier that this court should reverse on corpus delicti grounds. I will set forth three
        reasons why this court should not reverse on that basis. Each of these three reasons is, by
        itself, sufficient to defeat a corpus delicti argument, and, taken together, they leave no room
        at all for a reversal on that basis.


                                                 -45-
¶ 181      First, Austin has not made a corpus delicti corroboration argument, a fact that neither of
      the specially concurring justices acknowledges. Austin does argue that the evidence was
      insufficient, but his argument is simply that the victims were not credible and that his
      confession was unreliable. Austin also incorporates Justice Appleton’s appellate court dissent
      by reference, and Justice Appleton did not argue corpus delicti either. See 403 Ill. App. 3d
      at 687-88 (Appleton, J., dissenting). Moreover, it is entirely clear that this was not a mere
      oversight but rather a conscious decision by Austin not to raise this argument. How do we
      know? Two reasons. First, the argument appears in the record and was thus available to be
      raised on appeal. The attorney whom Austin’s parents hired to replace Novak at the hearing
      on the motion for a new trial made the argument that Austin’s confession was not sufficiently
      corroborated. The attorney never used the words “corpus delicti,” instead incorrectly
      referring to it as a “burden shifting” argument, but the corpus delicti argument is there in
      substance. Second, the State, in its appellee’s brief before this court, made a preventative
      corpus delicti argument. The State noted that defendant had not argued corpus delicti, but,
      since the case involved a confession, the State chose to explain why there was no corpus
      delicti issue. What did Austin argue in his reply brief in response to the State’s corpus delicti
      argument? “The minor relies on the arguments contained in his original brief.” So, even
      though the argument appeared in the record, and even though the State addressed the
      argument in its response brief, Austin refused to make a corpus delicti argument. Given this,
      why would this court raise the argument sua sponte for Austin and reverse on that basis?
¶ 182      Again, in Givens, 237 Ill. 2d at 323-30, this court addressed the propriety of a reviewing
      court proceeding in such a fashion. Givens clearly held that, “other than for assessing subject
      matter jurisdiction, ‘a reviewing court should not normally search the record for unargued
      and unbriefed reasons to reverse a trial court’s judgment.’ ” (Emphases added.) Id. at 323
      (quoting Saldana v. Wirtz Cartage Co., 74 Ill. 2d 379, 386 (1978)). This court noted that it
      follows the principle of “party presentation,” and explained that courts “ ‘do not, or should
      not, sally forth each day looking for wrongs to right.’ ” Givens, 237 Ill. 2d at 323-24 (quoting
      Greenlaw v. United States, 554 U.S. 237, 243-44 (2008)); see also People v. White, 2011 IL
109689 ¶ 153 (admonishing the appellate court that reviewing court justices should not be
      “free rangers riding about the legal landscape looking for law to make”). This court further
      noted that raising issues on behalf of a party would “ ‘transform this court’s role from that
      of jurist to that of advocate.’ ” Givens, 237 Ill. 2d at 324 (quoting People v. Rodriguez, 336
Ill. App. 3d 1, 14 (2002)). Thus, this court held that the appellate court in that case erred in
      reversing the defendant’s conviction on the basis of an argument that the defendant was not
      making. Givens left open the possibility that, in certain limited cases, it may be appropriate
      to reverse on a basis that the defendant was not arguing. However, that would only be in a
      case involving an obvious error controlled by clear precedent. Givens, 237 Ill. 2d at 326-29.
      That is clearly not the case here, as I will explain more fully below. Under no possible
      circumstances is this a situation where there is an obvious error controlled by clear
      precedent.18

               18
                 One of the reasons that we gave in Givens for why we do not raise arguments sua sponte
        on behalf of parties is that it deprives the parties of an opportunity to be heard and requires

                                                 -46-
¶ 183     The second reason this court should not reverse on corpus delicti grounds is perhaps the
      most obvious: there is simply no corpus delicti problem in this case. Justice Freeman
      correctly sets forth the black letter corpus deliciti law, so I will not repeat all of those
      principles here. As he correctly notes, Austin’s guilt could not have stood solely on his naked
      confession. Rather, there must have been corroborating evidence tending to establish that the
      crime occurred. The act that Austin confessed to was allowing Dillon to perform oral sex on
      him. This confession was corroborated in the strongest way possible: Dillon testified that he
      performed oral sex on Austin. This is textbook corpus delicti corroboration. That is end of
      the ball game; there is nothing more to say.
¶ 184     Justice Freeman writes that, “convicting a defendant solely on the basis of a confession
      directly contradicts the corpus delicti requirement.” Supra ¶ 121 (Freeman, J., concurring in
      part and dissenting in part). There is nothing wrong with this statement, except that it is
      wholly inapplicable to this case. This is a direct quote from the trial court’s order
      adjudicating Austin delinquent:
               “This is also, with respect to Austin, a case in which the respondent minor’s
               admission has been proved beyond a reasonable doubt and, together with the State’s
               other evidence, is sufficient to meet the State’s burden.” (Emphasis added.)
      The trial judge did not find the corroborating evidence sufficient, by itself, to establish
      Austin’s delinquency beyond a reasonable doubt, but the corroborating evidence does not
      have to do so. As Justice Freeman concedes, “ ‘the independent evidence need not establish
      beyond a reasonable doubt that an offense did occur.’ ” Supra ¶ 118 (Freeman, J., concurring
      in part and dissenting in part) (quoting People v. Willingham, 89 Ill. 2d 352, 361 (1982)).
      Thus, there is simply no corpus delicti problem.
¶ 185     The final reason that Justices Freeman and Karmeier’s corpus delicti argument is
      incorrect is that it would require this court to ignore both the trial court’s credibility finding
      and the trial court’s interpretation of its own credibility finding. Before explaining why this
      is so, I must briefly note that the law is not clear in Illinois, or elsewhere, as to what extent
      witness credibility should come into play in determining whether a confession is sufficiently
      corroborated. For instance, Justice Freeman cites an Ohio appellate court case that said that
      “competent and credible evidence” must support the defendant’s confession. Supra ¶ 120 n.7
      (Freeman, J., concurring in part and dissenting in part) (citing State v. Puckett, 2010-Ohio-
      6597, ¶ 15, 947 N.E.2d 730 (Ct. App.)). However, another panel of the Ohio appellate court
      more directly addressed the question of witness credibility the following year, albeit in an
      unpublished decision. That panel of the Ohio appellate court, in addressing the defendant’s
      argument that her confession was not sufficiently corroborated, specifically held that witness



        speculation as to what their arguments would have been. Givens, 237 Ill. 2d at 324. Although, as
        noted, the State made a preventative corpus delicti argument, the State obviously would have no way
        of knowing that members of this court were contemplating adding a witness-credibility component
        to the corroboration rule, so the State did not weigh in on that point. If this court were to add such
        a requirement, the time to do so would be in a case in which it was properly raised by the defendant
        and fully briefed by both parties.

                                                    -47-
      credibility goes only to the weight of the evidence and is not relevant for purposes of the
      corpus delicti rule. State v. Wright, 2011-Ohio-5641, ¶ 10 (Ct. App.). Thus, the law in Ohio
      is far from settled.
¶ 186      Between them, Justices Freeman and Karmeier cite three Illinois cases, but only one of
      them, People v. Hubbard, 38 Ill. 2d 104 (1967), even touches on the issue. People v. Rivera,
      2011 IL App (2d) 091060, ¶ 41, is cited for the proposition that the State’s corroborative
      evidence must “inspire belief in the defendant’s confession.” According to Justice Karmeier,
      the State’s independent evidence failed in this regard. Supra ¶ 126 (Karmeier, J., concurring
      in part and dissenting in part). But what could inspire more belief in Austin’s confession than
      that the victim testified to the exact same act to which Austin confessed? Certainly the fact
      that the victim testified to the exact same act that Austin confessed to does not give us less
      confidence in Austin’s confession. Similarly, Justice Freeman cites People v. Furby, 138 Ill.
2d 434, 451 (1990), for the proposition that the independent evidence must be consistent
      with the confession and tend to confirm or strengthen it. That is a perfect description of what
      we have here: Austin confessed to having Dillon perform oral sex on him, and Dillon
      testified to performing oral sex on Austin. Dillon’s testimony is consistent with Austin’s
      confession and both confirms and strengthens it.
¶ 187      That leaves only Hubbard, a 45-year-old case that is so obviously a relic of another era
      that it should probably not be cited for anything. In that case, this court independently
      evaluated the testimony of the complaining witnesses relevant to the incident at hand and
      noticed contradictions and unexplained gaps in their testimony, and ultimately concluded that
      their testimony was “so weak as to defy belief.” Hubbard, 38 Ill. 2d at 110. Thus, the court
      found that the confession was not sufficiently corroborated. There are several problems with
      Hubbard. First, it predates the United States Supreme Court’s decisions in In re Winship, 397
U.S. 358 (1970), and Jackson v. Virginia, 443 U.S. 307 (1979), and this court’s opinion in
      People v. Collins, 106 Ill. 2d 237 (1985). Thus, the standard of review we applied was
      different. Among other things, Hubbard did not acknowledge a duty to view all of the
      evidence in the light most favorable to the prosecution, did not state that we may not
      substitute our judgment for the trier of fact on credibility matters, and applied an old rule that
      this court reviewed the evidence in rape cases differently than in other criminal cases. Thus,
      this court engaged in its own weighing of the evidence and made its own credibility
      determination and simply declared that the two women who testified to being raped at the
      hands of the defendant were unworthy of belief. Thus, this court held that the defendant’s
      admission to raping the two women was not sufficiently corroborated. Hubbard, 38 Ill. 2d
      at 109-11. It is impossible to believe that Hubbard would be decided the same way today.
      Indeed, our standard of review would forbid it. Moreover, it is questionable whether
      Hubbard lasted even five years. In People v. Springs, 51 Ill. 2d 418, 425-26 (1972), this court
      clarified that its duty to carefully examine the record in rape cases did not mean that the court
      could “encroach upon the function of the jury to weigh credibility and otherwise assess the
      evidence presented in the course of the trial.” See also People v. Reese, 54 Ill. 2d 51, 57-58
      (1973) (same).
¶ 188      Assuming that Hubbard even survived Springs and Reese, the most that it can be said to
      stand for is the proposition that when the corroborating evidence is “so weak as to defy

                                                 -48-
      belief” it amounts to no corroboration at all. That is clearly not what the trial court found
      here. Justice Karmeier states that the trial court “never found the testimony of the minors to
      be credible” (supra ¶ 126 (Karmeier, J., concurring in part and dissenting in part)), and
      Justice Freeman states that the trial court “found the testimony of the minors not to be
      credible” (supra ¶ 121 (Freeman, J., concurring in part and dissenting in part)). However, the
      only witness that the trial court found completely lacking in credibility was Willie. The trial
      court specifically found Jonathan slightly more credible than Willie and said with respect to
      Dillon only that his testimony was “suspect.” And with respect to each, he specifically listed
      those matters that he thought their testimony was suspect on. Then, the trial court said that
      the testimony of the minors was sufficient to convince him that something had probably
      happened, but that it fell short of the reasonable doubt standard. Obviously, then, the trial
      court did not find the victims completely lacking in credibility, let alone that their testimony
      was “so weak as to defy belief.” Otherwise, he would not have been convinced by their
      testimony that something probably happened.
¶ 189     This matter was specifically brought to the trial court’s attention during the hearing on
      Austin’s motion for new a trial, and the trial court explained that it did not find the victims
      completely lacking in credibility. Defendant argued at that hearing that Austin’s confession
      was not sufficiently corroborated because of the trial court’s credibility finding, and the trial
      court responded that, “I also found the State introduced evidence sufficient to prove that
      something probably happened but not beyond a reasonable doubt. That’s corroborative isn’t
      it?” To which Austin’s attorney replied, “That’s somewhat corroborative, but as I said, I
      don’t believe it meets the standard of proof beyond a reasonable doubt.”19
¶ 190     Clearly, then, the trial court did not find the victims completely lacking in credibility. Just
      as we may not substitute our judgment for that of the trial court on matters of witness
      credibility, we should not substitute our judgment for that of the trial court on how to
      interpret the court’s own credibility finding. Even Austin’s attorney agreed that the evidence
      was corroborative, but argued that it fell below the reasonable doubt standard. But, as we
      have already established, the corroborative evidence does not need to meet that standard. So,
      while the specially concurring justices may believe that the victims were completely lacking
      in credibility, that is clearly not what the trial court found, and we may not substitute our
      judgment for the trial court’s on this matter.
¶ 191     In sum, there is simply no corpus delicti problem in this case, and Austin has not even
      contended that there is. The specially concurring justices provide no more of a valid basis
      to reverse Austin’s adjudication than does the majority.

¶ 192                                       V. Conclusion
¶ 193       I agree entirely with my colleagues’ conclusion that Austin was entitled to the assistance
        of counsel in his defense. Unlike my colleagues, however, I believe that this is exactly what
        Austin received. The record shows beyond all doubt that Novak was never appointed as GAL

                19
                 Austin’s replacement attorney’s concession that the confession was corroborated may be
        one reason why he chose to forgo raising that argument on appeal.

                                                  -49-
      and never attempted to fulfill that role. He fulfilled only one role—that of defense
      counsel—and he did so quite well. There is no support at all for the majority’s conclusion
      that Novak “was not acting as defense counsel.” Supra ¶ 101. I express no opinion on
      whether a per se conflict of interest exists when an attorney functions as both defense
      counsel and GAL, as that issue is not before the court. I note that the points I have raised in
      this dissent stand entirely unrebutted by the majority.
¶ 194      My colleagues’ desire to reach the issue as briefed by Austin is certainly understandable.
      Whether a defense attorney can act as both GAL and defense counsel is an important issue
      worthy of this court’s attention. Whether Novak properly performed his role as defense
      counsel in this particular case is not an important issue that demands this court’s attention.
      It is certainly unfortunate that the appellate court made this case about something that it is
      not. All of that said, this court must adjudicate the case that is before it, and we should not
      overreach and issue an advisory opinion simply because we want to decide an issue. It is not
      even arguable that this case presents the question of whether an attorney may serve as both
      GAL and defense counsel, and this court should have rejected Austin’s claim as an improper
      request for this court to issue an advisory opinion on a set of facts not before the court.
      Moreover, the majority’s criticisms of Novak are truly regrettable given that he did
      absolutely nothing wrong and functioned as an entirely effective defense counsel for his
      clients.
¶ 195      I dissent.




                                                -50-